Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 1 of 59 Page ID #:1



 1   KEVIN D. GAMARNIK (273445)
     kgamarnik@foleybezek.com
 2
     FOLEY BEZEK BEHLE & CURTIS, LLP
 3   575 Anton Boulevard, Suite 710
     Costa Mesa, California 92626
 4   Telephone: (714) 556-1700
 5   Facsimile: (714) 546-5005

 6   AARON L. ARNDT (290748)
     aarndt@foleybezek.com
 7
     JORDAN A. LIEBMAN (317930)
 8   liebman@foleybezek.com
     FOLEY BEZEK BEHLE & CURTIS, LLP
 9   15 West Carrillo Street
10   Santa Barbara, California 93101
     Telephone: (805) 962-9495
11   Facsimile: (805) 962-0722
12
     ATTORNEYS FOR PLAINTIFFS
13
                       UNITED STATES DISTRICT COURT
14                    CENTRAL DISTRICT OF CALIFORNIA
15
     TABITHA SPERRING, PAISLIE          Case No.
16   MARCHANT, and SALLY
     POSTON, individually and on behalf
17
     of similarly situated persons,     CLASS ACTION COMPLAINT
18
                      Plaintiffs,        DEMAND FOR JURY TRIAL
19

20         v.

21   LLR, INC., a Wyoming corporation;
     LULAROE, LLC, a California
22
     limited liability company; LENNON
23   LEASING, LLC, a Wyoming limited
     liability company; MARK A.
24   STIDHAM, an individual; DEANNE
25   S. BRADY a/k/a DEANNE
     STIDHAM, an individual; and DOES
26   1-30, inclusive,
                         Defendants.
27

28

                                           1
                               CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 2 of 59 Page ID #:2



 1                           CLASS ACTION COMPLAINT
 2         Plaintiffs, Tabitha Sperring, Paislie Marchant, and Sally Poston (“Plaintiffs”)
 3   bring this Action against corporate defendants, LLR, Inc., LuLaRoe, LLC, and
 4   Lennon Leasing, LLC (collectively “Corporate Defendants” or “LuLaRoe”);
 5   individual defendants Mark A. Stidham and DeAnne S. Brady (a/k/a DeAnne
 6   Stidham) (collectively, “Individual Defendants”); and Does 1-30, inclusive.
 7   Corporate Defendants, Individual Defendants, and Does 1-30 are hereinafter
 8   collectively referred to as “Defendants.”
 9                               Introduction to the Case
10         1.      LuLaRoe is an unlawful, fraudulent pyramid scheme which preys on
11   stay-at-home mothers, promising them they can generate substantial income while
12   still being able to spend time at home with their families. LuLaRoe recruits these
13   mothers to become “consultants.” When joining, these recruited “consultants”
14   believe that they will be able to sell LuLaRoe’s various clothing items to a retail
15   market.
16         2.      Since its inception in approximately 2013, the LuLaRoe pyramid
17   scheme has generated billions of dollars in revenue, and at one point had
18   approximately 80,000-100,000 consultants, all (including Plaintiffs defined below)
19   who paid thousands of dollars for the initial opportunity to purchase from
20   LuLaRoe clothing items for the purpose of selling such items.
21         3.      However, from its inception to at least the middle of 2017,
22   LuLaRoe’s consultants’ primary income was derived from their ability to recruit
23   other participants into the LuLaRoe scheme, rather than the sales of products to
24   ultimate users.
25         4.      Defendants, at all times, had express knowledge that the LuLaRoe
26   structure was an illegal pyramid scheme.
27         5.      As explained by the Ninth Circuit in Webster v. Omnitrition Int’l, 79
28   F.3d 776, 781 (9th Cir. 1996):
                                                 2
                                 CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 3 of 59 Page ID #:3



 1         Pyramid schemes are said to be inherently fraudulent because they
 2         must eventually collapse. [Citation]. Like chain letters, pyramid
           schemes may make money for those at the top of the chain or
 3         pyramid, but “must end up disappointing those at the bottom who can
 4         find no recruits.” [Citation].

 5         6.      That is precisely what happened to Plaintiffs here, as well as
 6   thousands of other LuLaRoe consultants. Although putting in the effort, Plaintiffs,
 7   like other LuLaRoe consultants, failed because they were doomed from the start by
 8   the LuLaRoe plan that systematically rewarded recruiting consultants over retail
 9   sales of the product. This was a plan where LuLaRoe paid a significant portion of
10   every dollar that Plaintiffs and other consultants paid for LuLaRoe products to
11   others in the form of bonuses, regardless of the consultant’s actual retail sales. This
12   was a plan where millions were paid to those few at the top (primarily Mark
13   Stidham and Deanne Brady), at the expense of the many at the bottom. LuLaRoe
14   was started by Mark Stidham and Deanne Brady (who essentially sit at the very
15   top of the pyramid) in order to enrich themselves through a calculated endless
16   chain scheme. Upon information and belief, Stidham and Brady have earned
17   hundreds of millions of dollars in profit for themselves on the backs of women
18   who were seeking a legitimate business opportunity where they could earn income
19   while spending more time with their families.
20         7.      Moreover, in order to further induce the consultants, including
21   Plaintiffs, to continue purchasing substantial amounts of LuLaRoe inventory,
22   Defendants made material misrepresentations and omissions, including, but not
23   limited to, representing to consultants that as long as they “buy more” LuLaRoe
24   products, they will “sell more” LuLaRoe products, representing that there is
25   nothing to lose because LuLaRoe will honor a full 100% return policy (with free
26   shipping and handling), and omitting that the LuLaRoe quality of product is
27   declining and that the market is saturated, all while providing misleading income
28   statements and retailer maps. All of these representations and omissions were
                                                3
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 4 of 59 Page ID #:4



 1   untrue, deceptive, and/or misleading.
 2         8.      Consequently, all Defendants, through their contrivance, preparation,
 3   set up, proposal, and operation of LuLaRoe have contrived, prepared, set up,
 4   proposed, and operated an unlawful pyramid scheme in violation of the California
 5   Penal Code § 327, which also forms the basis of a violation of the Unfair
 6   Competition Law (Bus. & Prof. Code § 17200, et seq.) and the False Advertising
 7   Law (Bus. & Prof. Code § 17500, et seq.).
 8         9.      LuLaRoe’s unlawful, fraudulent, and unfair scheme has affected tens
 9   of thousands of consultants all across the country and has been recognized by
10   governmental agencies as an illegal scheme. For example, on or about January 23,
11   2019, the Washington Attorney General filed suit against Defendants in King
12   County Superior Court, alleging that LuLaRoe is an unlawful pyramid scheme.
13         10.     Additionally, Defendants, in violation of Civil Code § 1812.200, et
14   seq., have operated an unlawful seller assisted marketing plan, which also
15   independently forms the basis of a violation of the Unfair Competition Law (Bus.
16   & Prof. Code § 17200, et seq.) and the False Advertising Law (Bus. & Prof. Code
17   § 17500, et seq.)
18         11.     Moreover, given Defendants’ further misrepresentations and
19   omissions, as well as breaches of contract, Plaintiffs are further bringing breach of
20   contract, California Corporations Code violation, and RICO claims against
21   Defendants.
22                                           Parties
23         12.     Plaintiff Tabitha Sperring is and at all relevant times was a resident
24   of Butler, Pennsylvania. Sperring became a LuLaRoe Consultant in or around
25   December 2016. She continued purchasing LuLaRoe product until approximately
26   May 2018. Sperring is a net loser when considering how much she spent on the
27   wholesale purchase of LuLaRoe products and how much she earned from selling
28   those items to the retail market and/or bonuses earned from recruiting. Sperring
                                                4
                                 CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 5 of 59 Page ID #:5



 1   has suffered substantial losses as a LuLaRoe consultant, finding herself in
 2   approximately $16,000.00 in credit card debt as a result of the LuLaRoe scheme.
 3   Sperring still has a substantial volume of inventory in her possession, for which
 4   she paid approximately $11,000. Sperring has suffered damages as a direct and
 5   proximate result of Defendants’ misconduct and breaches described herein.
 6         13.    Plaintiff Paislie Marchant was a resident of Greenville, South
 7   Carolina while she worked as a Consultant. She currently resides in Spartanburg,
 8   South Carolina. Marchant became a Consultant in or around December 2016. She
 9   continued purchasing LuLaRoe product until approximately December 2017.
10   Marchant is a net loser when considering how much she spent on the wholesale
11   purchase of LuLaRoe products and how much she earned from selling those items
12   to the retail market and/or bonuses earned from recruiting. Marchant has suffered
13   substantial losses as a LuLaRoe consultant. Marchant currently has a substantial
14   volume of LuLaRoe inventory in her possession, for which she paid approximately
15   $10,000. Marchant has suffered damages as a direct and proximate result of
16   Defendants’ misconduct and breaches described herein.
17         14.    Plaintiff Sally Poston is and at all relevant times was a resident of
18   Martinez, California. Poston became a LuLaRoe Consultant in or around February
19   2016. She continued purchasing LuLaRoe product until approximately October
20   2017. Poston is a net loser when considering how much she spent on the wholesale
21   purchase of LuLaRoe products and how much she earned from selling those items
22   to the retail market and/or bonuses earned from recruiting. Poston has lost
23   approximately $22,000 as a result of the LuLaRoe scheme. Poston sold some of
24   the product at a loss and gave away the rest. As to the items that Poston gave away,
25   they had absolutely no market value, and were worthless. Poston has suffered
26   damages as a direct and proximate result of Defendants’ misconduct and breaches
27   described herein.
28         15.    Corporate Defendant LLR, Inc. is a Wyoming corporation with its
                                               5
                                 CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 6 of 59 Page ID #:6



 1   principal place of business at 1375 Sampson Avenue, Corona, CA 92879.
 2         16.     Corporate Defendant LuLaRoe, LLC, is a California limited liability
 3   company with its principal place of business at 1375 Sampson Avenue, Corona,
 4   CA 92879.
 5         17.     Corporate Defendant Lennon Leasing, LLC, is a Wyoming limited
 6   liability company with its principal place of business at 1375 Sampson Avenue,
 7   Corona, CA 92879.
 8         18.     Together, Corporate Defendants LLR, Inc., LuLaRoe, LLC, and
 9   Lennon Leasing, LLC, comprise the LuLaRoe multi-level marketing (MLM)
10   apparel business (collectively “LuLaRoe”).
11         19.     Corporate Defendants LLR, Inc., LuLaRoe, LLC, and Lennon
12   Leasing, LLC operated as a common enterprise while engaging in the deceptive
13   and unlawful practices alleged herein.
14         20.     Because LuLaRoe operated as a common enterprise, each entity is
15   jointly and severally liable for the acts and practices alleged.
16         21.     Individual Defendant Mark A. Stidham (“Stidham”) is a California
17   resident and co-founder of LuLaRoe. He serves as President and CEO of LLR,
18   Inc., President of LuLaRoe, LLC, and President and Chief Executive Officer of
19   Lennon Leasing, LLC. Stidham, at all relevant times, lived in or around Corona,
20   California. At all times material to this Complaint, acting alone or in concert with
21   others, Defendant Stidham formulated, directed, controlled, had the authority to
22   control, or participated in the acts and practices set forth in this Complaint.
23         22.     Individual Defendant DeAnne Brady (“Brady”) is a California
24   resident and co-founder of LuLaRoe. She serves as Secretary of LLR, Inc.; Chief
25   Executive Officer and Secretary of LuLaRoe, LLC, and Secretary of Lennon
26   Leasing, LLC. Brady, at all relevant times, lived in or around Corona, California.
27   At all times material to this Complaint, acting alone or in concert with others,
28   Brady formulated, directed, controlled, had the authority to control, or participated
                                                 6
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 7 of 59 Page ID #:7



 1   in the acts and practices set forth in this Complaint.
 2         23.     Plaintiffs are unaware of the true names, identities and capacities of
 3   the Defendants sued herein as Does 1 through 30. When a name or capacity is
 4   known, Plaintiffs will amend this Complaint to allege the true names and
 5   capacities of Does 1 through 30.
 6         24.     Plaintiffs are informed and believe, and thereupon allege, that each of
 7   the Defendants sued herein as a DOE is legally responsible in some manner for the
 8   events and happenings set forth herein and have proximately caused injuries and
 9   damages to Plaintiffs as set forth below.
10         25.     Corporate Defendants, Individual Defendants, and DOES 1-30 will
11   hereinafter be collectively referred to as “Defendants.”
12         26.     Defendants, and each of them, carried out their acts both directly
13   and/or through the acts and/or omissions of their agents, independent contractors,
14   servants and/or employees, who at all times were acting within the course and
15   scope of said agency, independent contractor agreement, and/or employment and
16   the acts and omissions of said agents, independent contractors, servants and/or
17   employees were authorized and ratified by all other said Defendants.
18         27.     Whenever this Complaint references the acts, omissions or
19   representations of any Defendant or Defendants, such allegation shall be deemed
20   to mean the act, omission or representation of those Defendants named in the
21   particular cause of action and each of them acting individually, jointly, and
22   severally and/or in concert with the other Defendant(s).
23         28.     To the extent that any of the claims alleged herein are barred by any
24   limitations rules, such claims are equitably tolled against Defendants and/or
25   Defendants are equitably estopped from asserting such limitation defense, given
26   Defendants ongoing misrepresentations and concealment of material fact alleged
27   herein.
28

                                                 7
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 8 of 59 Page ID #:8



 1                                 Jurisdiction and Venue
 2         29.     The Court has jurisdiction under the Class Action Fairness Act of
 3   2005, 28 U.S.C. § 1332(d)(2), because the suit is a class action, the parties are
 4   minimally diverse, and the amount in controversy exceeds $5,000,000, excluding
 5   interest and costs. The Court has supplemental jurisdiction over Plaintiffs’ state
 6   law claims pursuant to 28 U.S.C. § 1367(a).
 7         30.     This Court has personal jurisdiction over Defendants because they
 8   had sufficient minimum contacts with California and within this District because,
 9   among other things, (i) the Individual Defendants reside in this District, (ii) the
10   Corporate Defendants maintain their headquarters in this District, (iii) Defendants
11   transact a substantial amount of business in California, including within this
12   District, and (iv) Defendants have each purposefully availed themselves of the
13   laws and markets of this District through the promotion, sale, and distribution of
14   their products and seller assisted marketing plans from within California and
15   within this District.
16         31.     Venue is proper in this District under 28 U.S.C. § 1391(b) and (c)
17   because a substantial number of the acts, omissions, and transactions that
18   established the claims of Plaintiffs and the Class occurred within this District.
19   Defendants conducted business and solicited business relating to the endless chain
20   scheme and unregistered seller assisted marketing plan from this District.
21   Defendants transacted their affairs, resided within California and this District, and
22   Defendants’ wrongful acts occurred in this District.
23                                        The Facts
24         32.     LuLaRoe is MLM company founded by husband and wife couple,
25   Individual Defendants Mark Stidham and DeAnne Brady in 2013, that promotes
26   and sells colorfully patterned leggings, shirts, skirts, and dresses through a network
27   of independent distributors called “Independent Fashion Consultants” (hereinafter
28   “Consultants”).
                                                8
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 9 of 59 Page ID #:9



 1         33.    LuLaRoe operated an unlawful pyramid scheme as evidenced by the
 2   Leadership Bonus Plan of its Independent Fashion Consultant Program (“LuLaRoe
 3   MLM”).
 4                           Unlawful Compensation Structure
 5         34.    Any Consultant who signs up for the LuLaRoe MLM and pays the
 6   initial “onboarding” fee, which ranges from $2,000 to $9,000 (if not more)
 7   depending on the package, is eligible to participate in LuLaRoe’s Leadership
 8   Bonus Plan. Each of the Plaintiffs paid such an “onboarding” fee to LuLaRoe.
 9   LuLaRoe’s Leadership Bonus Plan gave Consultants a right to receive
10   compensation entirely based on the recruitment of other persons as participants in
11   the LuLaRoe MLM.
12         35.    LuLaRoe incentivized existing Consultants to recruit and sponsor
13   new Consultants, and to encourage them and their recruits to purchase large
14   amounts of inventory, by basing its bonus structure on the dollar amount of
15   wholesale orders paid for, instead of on bona-fide retail sales to end-consumers.
16   The Leadership Bonus Plan rewarded Consultants based on a percentage of the
17   “Personal Volume” or “total of pieces” ordered for which payments are received in
18   a calendar month” of their teams (or “T.E.A.M.s,” LuLaRoe’s acronym for
19   “Together, Everyone, Achieves, More”).
20         36.    LuLaRoe’s Leadership Bonus Plan generally had four tiers of status,
21   which Consultants qualified for based upon the number of inventory pieces
22   purchased by a Consultant and her or his team (referred to as “Group Volume”),
23   and the number and status of recruits in a Consultant’s team.
24         37.    Any Consultant could participate in the Leadership Bonus plan by
25   recruiting Consultants to be part of their teams. The Leadership Bonus Plan was
26   generally structured as follows:
27   ///
28   ///
                                               9
                                 CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 10 of 59 Page ID #:10



  1                a.   “Sponsors” were the lowest tier. Any Consultant could become
  2   a “Sponsor” by recruiting Consultants. Sponsors who met a minimum purchase
  3   requirement of 175 pieces per month were eligible for a 5% “override bonus on the
  4   Personal Volume (Payments Received)” of their sponsored Consultants.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21                b.    “Trainers” were the second tier. A “Trainer” had to qualify
 22   with “250 pieces (100 of which must be generated by their personal orders), at
 23   least three Personally Sponsored Fashion Consultants, with a total of ten Fashion
 24   Consultants in their team and 1,750 Total Group pieces ordered and paid for.”
 25   Trainers were eligible to earn “qualification points” to reduce their own personal
 26   purchase requirement. Trainers earned a 5% bonus on personally sponsored
 27   Consultants and a 3% bonus on the rest of the team’s inventory purchases.
 28

                                              10
                                 CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 11 of 59 Page ID #:11



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17                c.    “Coaches” were the third tier. Coaches had to meet the
 18   requirements of a Trainer and have at least three First Level Trainers. Coaches had
 19   a minimum group volume of 1,750 pieces and were eligible for Trainer Leadership
 20   Bonuses in addition to 1% of the Dollar Amount of any Second Level Leader’s
 21   Group Volume. Coaches were also eligible to receive leadership “points,” which
 22   could be cashed out or be used for other rewards such as the LuLaRoe Cruise.
 23

 24   ///
 25   ///
 26   ///
 27

 28

                                               11
                                 CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 12 of 59 Page ID #:12



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17                d.   “Mentors” were the top tier. To qualify as a Mentor, a
 18   Consultant had to meet the requirements of a Trainer and have at least three
 19   leadership lines with coaches or above and three additional leadership lines. In
 20   addition to the Coach Bonuses, Mentors were eligible to earn 1% of the Dollar
 21   Amount of the total inventory purchases of all Third Level Leaders teams.
 22

 23

 24   ///
 25   ///
 26   ///
 27

 28

                                              12
                                 CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 13 of 59 Page ID #:13



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17         38.    Income earned through the Leadership Bonus Plan significantly
 18   dwarfed retail profits for top consultants. At a Leadership Conference themed, “Be
 19   the Light” hosted at the Riverside Convention Center in California in January
 20   2017, Defendant Brady asked Consultants to publicly state their last month’s total
 21   retail sales and bonus checks. Consultants, at Defendant Brady’s direction,
 22   announced the amounts of their monthly bonus checks, which ranged from
 23   $85,000 to $307,000. Compared to their monthly retail sales, which ranged from
 24   $12,000 to $25,000, it was clear that the primary opportunity for compensation
 25   was not through sale of LuLaRoe apparel, but bonuses earned through recruiting.
 26         39.    When a Consultant would recruit (or sponsor) another Consultant,
 27   that lower level participant would be part of the recruiting Consultant’s “downline”
 28   and the recruiting Consultant would be part of the lower level participant’s
                                               13
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 14 of 59 Page ID #:14



  1   “upline.” Defendants encouraged Consultants to build a team of “downline”
  2   Consultants underneath them who would purchase the LuLaRoe product as
  3   inventory for which the “upline” Consultants would earn bonuses or commissions
  4   from such “downline” inventory purchases.
  5         40.    Defendants’ bonus plan was not tied to retail sales, but rather, was
  6   tied to the value of the inventory orders purchased by “downline” Consultants. The
  7   Bonus Plan made clear that consultants’ compensation was based on inventory
  8   orders purchased by “downline” Consultants, and not based on retail sales.
  9         41.    Defendants incentivized “upline” Consultants to encourage the
 10   “downline” Consultants to purchase as much inventory as possible regardless of
 11   whether they were making any sales to end-users.
 12         42.    Defendants were able to sell substantial amounts of inventory to the
 13   “downline” Consultants, who had difficulty making money on their own sales to
 14   end-consumers. By pushing sales to Consultants and the recruitment of
 15   Consultants, the market became oversaturated with Consultants and products.
 16                             Sales and Marketing Activities
 17         43.    Defendants’ sales and marketing activities similarly emphasize
 18   recruiting individuals into the LuLaRoe MLM and encouraging inventory
 19   purchases in connection with their participation, rather bona fide retail sales. As
 20   stated in their marketing materials, “One of the greatest financial awards LuLaRoe
 21   has to offer Consultants is its proven Leadership Bonus Plan” where “you can earn
 22   significant income when you sponsor and build a strong T.E.A.M. that has
 23   consistently grown sales.”
 24         44.    Defendants promote the LuLaRoe program through a variety of
 25   channels, including websites, social media, videos, testimonials, weekly webinars,
 26   conference calls, training calls, and live presentations and meetings at conferences.
 27   Defendants used a number of channels to promote the LuLaRoe Program, such as
 28   “opportunity calls,” “opportunity events,” “trainer calls,” and “pop-ups.”
                                                14
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 15 of 59 Page ID #:15



  1   LuLaRoe’s core management team, including Defendants Stidham and Brady plan,
  2   host, and execute “opportunity calls,” “opportunity events,” and “trainer calls.”
  3         45.     “Opportunity events” are events designed to recruit new Consultants
  4   and motivate existing Consultants to do the same, typically hosted in hotel
  5   ballrooms, conference rooms, or convention centers around the country. LuLaRoe
  6   annually hosted a conference called VISION for active Consultants. Individual
  7   Defendants often spoke at “opportunity events.”
  8         46.    “Opportunity calls,” often hosted by Defendant Brady, are weekly
  9   conference calls to promote and market the LuLaRoe MLM to potential recruits.
 10         47.    “Trainer calls” are calls designed to entice and train consultants to
 11   grow their teams through the Leadership Bonus Program.
 12         48.    “Pop-ups” are events hosted by Consultants, where Consultants are
 13   encouraged to recruit “Hostesses” in order to help them sell LuLaRoe
 14   merchandise. LuLaRoe encourages Consultants to reward “Hostesses” with free
 15   LuLaRoe merchandise, and at each “pop-up,” recruit additional “Hostesses” for
 16   additional “pop-ups.”
 17         49.    Through each of these channels, Defendants encouraged consumers,
 18   including Plaintiffs, to become LuLaRoe Consultants and to recruit others,
 19   including friends and family members, to do the same.
 20         50.    In trainings, Defendants represent that a key to success is “Buy more,
 21   sell more.” This “buy more, sell more” was a practice done to encourage inventory
 22   loading, by inducing Consultants to purchase as much inventory as possible
 23   (profiting those at the top—i.e., Stidham and Brady).
 24         51.    Defendants further emphasize the key to success is growing “Group
 25   Volume” to receive large rewards through the Leadership Bonus Plan.
 26         52.    Defendants’ goal was to have the Consultants purchase more
 27   product, rather than focusing on the actual end sales to consumers. Defendants
 28   further encouraged Consultants to continue buying more and more product,
                                                15
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 16 of 59 Page ID #:16



  1   encouraging them to take 100% of all profits earned from sales to purchase more
  2   product.
  3                 Defendants’ Business Opportunity and Income Claims
  4          53.    In order to recruit Consultants to the LuLaRoe MLM, Defendants
  5   assert throughout their sales and marketing activities that consumers can earn
  6   significant rewards through the LuLaRoe MLM, and that Consultants’ income
  7   potential is significant.
  8          54.    Defendants repeatedly tout that the LuLaRoe MLM offers anyone an
  9   easy path to financial freedom and independence with part-time work. Print
 10   materials for recruiting distributed by LuLaRoe state: “MAKE A FULL-TIME
 11   INCOME        DOING         PART   TIME    WORK.      BECOME       A    LULAROE
 12   INDEPENDENT BUSINESS OWNER” and “WANT TO EARN FULL-TIME
 13   INCOME FOR PART-TIME WORK? ASK ME HOW?” LuLaRoe’s document
 14   titled “How Long to Pay Back My Initial Investment” said that LuLaRoe is a
 15   “simple business” in which Consultants can “earn full-time income for part-
 16   timework.” Defendants claimed that “[w]ith LuLaRoe, in a matter of a few
 17   months, you can completely repay your initial investment and have money in the
 18   bank.” LuLaRoe encouraged consultants to frame and hang these print materials at
 19   “pop-up parties” and distribute these materials to potential recruits. At an
 20   opportunity event in 2015, Defendant Stidham also made similar lifestyle claims of
 21   “full-time income on part-time work”:
 22          We started this business on the premise that you could make a full-
 23          time income on part-time, part-time work, alright? I always boiled
             that down to this, a party takes about 5 hours. Uh, we say it takes 5
 24
             hours because the party itself takes about an hour and half because
 25          you got to set it up. You take it down. You gotta call and prep the
             hostess. You have to organize your inventory. So, you have lots of
 26
             ancillary … activities that goes with the party. So … I think it's very
 27          generous to say you have 5 hours for a party. Now, can you do 4
             parties in a week? 4 parties times 5 hours is 20 hours; 20 hours in the
 28
             week is definitely part time work. Now what do you make if you do 4
                                                16
                                    CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 17 of 59 Page ID #:17



  1         parties in a week? Average party sales are about 25 pieces. Okay, so 4
  2         parties in a week equals 100 pieces sold in a week. There's are 52
            weeks in a year, but we're gonna give you two weeks off. So 50
  3         weeks take 100 pieces, that's 5000 pieces sold in a year. Average
  4         profit is 12 to 15 dollars per item, that's 60 to 75 thousand dollars a
            year working 20 hours a week.”
  5

  6         55.     Defendant Brady made lifestyle and income claims during
  7   “opportunity calls” designed to recruit new Consultants, “opportunity events”
  8   designed to motivate Consultants to recruit others, and in webinars put on by
  9   existing Consultants:
 10                 a.   “You are going to make about three to five-thousand on
 11   average, I'm saying on average, you know, you gonna, you're going to have to get
 12   yourself going. … Your business will start to grow and it will grow and grow and
 13   grow … On average our consultants are paying their debt back … anywhere from
 14   2 weeks to 2 months, depending on how much you want to commit to. …”
 15                 b.   “In fact, today, I was making calls. I reached out to 25 retailers
 16   that are selling an average of 12 to 15, [correct self] 10 to 15 thousand a month, I
 17   mean is that, is that comprehensible or what, it's amazing, to make that kind of
 18   money, doing it part-time, being a stay at home mom. …”
 19                 c.   “I mean I could blow your, your mind away by telling you that
 20   we have over 100 people that make a lot of money, like between 50 thousand to
 21   500 thousand dollars a month, and I'm not lying.”
 22                 d.   “What really affects me is when women call me and say, ‘my
 23   husband just lost his job, so I guess I'm it.’ And they say, ‘do you think I can do it
 24   DeAnne?’ And I get to get my pom-poms out, and I say, ‘But don't you see this is
 25   an answer! This is easy! This is fun! This is something you guys can do together
 26   and he can watch the kids while you go and do parties.’”
 27                 e.   “This is a business that is going to bring in a lot of money for
 28   you, a lot of money, I mean a lot. I'm going to say that over.”
                                                17
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 18 of 59 Page ID #:18



  1         56.     In a document titled “LuLaRoe Fashion Consultant Business
  2   Overview,” Defendants represented that “at a Pop-Up Boutique we see an average
  3   sales volume of around 20 items, with an average profit of $15 per item.”
  4    Defendants’ Training Materials Emphasized Recruiting Over Bona Fide Retail
  5                                               Sales
  6         57.     LuLaRoe encouraged Consultants to flaunt their success in order to
  7   recruit others. Training materials state:
  8                 a.    “By sharing your success stories with others around you, you
  9   allow that success to grow.”
 10                 b.    “SHARE THE OPPORTUNITY. LuLaRoe believes that
 11   anyone, anywhere has the ability to share the amazing opportunity LuLaRoe has to
 12   offer! … One direct way to ensure that your LuLaRoe business will succeed is by
 13   growing your clientele and your potential T.E.A.M. People are intrigued and
 14   excited by another's personal triumphs! Share with those interested about your
 15   success and how they too can have a business of their own and the freedom that
 16   comes with it.”
 17         58.     Although it is against LuLaRoe’s written Policies and Procedures for
 18   Consultants to make income claims; Defendants encourage Consultants to make
 19   income and lifestyle claims and flaunt their success in order to recruit additional
 20   Consultants. At several Opportunity Events, Defendant Brady led panels and asked
 21   top Consultants to present their Leadership bonus checks publicly, which were
 22   much larger than the amount of profits earned from retail sales. On July 13, 2015,
 23   Defendants Stidham and Brady publicly presented a Consultant and her husband
 24   an oversized bonus check at VISION Leadership Conference in the amount of
 25   $1,425,701.18, creating the impression that other Consultants could also achieve
 26   such income through the LuLaRoe Program. Defendants Stidham and Brady posed
 27   with the Consultants for a photo with the check, which was then posted on a
 28   Consultant’s blog site designed to recruit additional Consultants.
                                                    18
                                     CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 19 of 59 Page ID #:19



  1                           Failure to Disclose Material Terms
  2            59.   Prospective Consultants, including Plaintiffs, relied on information
  3   publicly available on LuLaRoe’s website in evaluating whether the LuLaRoe
  4   MLM will be a worthwhile business opportunity. However, LuLaRoe fails to
  5   disclose accurate information material to their decision.
  6            60.   For example, LuLaRoe on its website has published annual
  7   disclosure statements on its website since 2014. The figures contained in the
  8   company’s disclosure statements do not show the whole picture and are
  9   misleading. Among other things, the disclosure statements only take into account
 10   “active” Consultants who have met minimum purchase thresholds and omit
 11   participants who fared worse. Additionally, LuLaRoe never published a 2017
 12   Income Statement, leaving a 2016 Income Statement on its website, which was not
 13   reflective of 2017 when business declined. As such, LuLaRoe misled prospective
 14   Consultants who evaluated whether to join the LuLaRoe MLM in 2017.
 15            61.   Likewise, this intentional failure to publish the 2017 Income
 16   Statements and leave up the 2016 Income Statements (which was not reflective of
 17   2017 when business declined) misled Consultants into purchasing more products.
 18            62.   LuLaRoe’s “Retailer Map,” which is published on its website,
 19   misrepresents the number of active Consultants in a particular geographic location.
 20   While LuLaRoe maintains data and statistics on the location and number of active
 21   and inactive retailers, the map understates the number of Consultants, misleading
 22   potential Consultants about the level of saturation of active Consultants in a
 23   location. The map informs prospective Consultants about market saturation, which
 24   is material information about the potential business opportunity. Instead of
 25   updating the map with accurate information, LuLaRoe added a disclaimer to the
 26   map in 2018, the efficacy of which was diluted by stating that it “cannot and does
 27   not guarantee the accuracy of the Retailer Map” in non-conspicuous fine grey
 28   print.
                                                19
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 20 of 59 Page ID #:20



  1           Unfair and Deceptive Practices Encouraging Inventory Loading
  2         63.     Defendants also engage in a number of practices that encourage
  3   Consultants to purchase significant wholesale inventory. Defendants engaged in
  4   unfair and deceptive business practices that encourage inventory loading. Such
  5   practices include educating Consultants that a key to success is maintaining
  6   significant inventory; not permitting Consultants to pick the pattern or size of
  7   apparel included in inventory purchases (and providing primarily unpopular
  8   patterns); and marketing limited edition “unicorn” pieces to create a “frenzy” of
  9   inventory ordering. LuLaRoe intentionally only placed a few popular items within
 10   each shipment.
 11         64.     Defendants deceptively trained Consultants that the key to success is
 12   “Buy more, sell more.” In training materials, LuLaRoe encourages Consultants to
 13   invest all profits from retail sales back into inventory purchases:
 14         Having a wide selection will lead to more customer engagement and
            bigger sales. It is crucial that you carry a significant number of pieces
 15
            in every size before moving onto other styles. We have found that our
 16         Consultants who carry several hundred items in their inventory have
            the highest rate of success. Of course there are no set-in-stone rules,
 17
            and you may proceed at your own pace, but we have learned that
 18         abundant inventory often creates abundant sales!
 19         65.     Defendant Brady stated in a November 14, 2016 mentor call:
 20
            The way this business was created, was you have the merchandise,
 21         you put it before people and you sell it and you have money in your
 22         bank account. That is how this business goes and the more investment
            that you put into your business, you treating it like a business, the first
 23         90 days to 120 days, YOU DO NOT SPEND YOUR MONEY. Sorry,
 24         you can buy an ice cream cone, or a diet coke or cup of coffee and
            gas, you pour everything back in your business .... well this kind of
 25         business is driven by the more you invest in your business, the more
 26         you have, the more you are going to sell it. So I want to reach out to
            you and let you know and give you permission that this is a business
 27         that is going to bring in a lot of money for you, A LOT, I mean A
 28         LOT, I'm going to say that over.

                                                 20
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 21 of 59 Page ID #:21



  1             66.   Despite encouraging Consultants to maintain a large variety of
  2   inventory, LuLaRoe does not permit Consultants to select the pattern or size of the
  3   merchandise ordered. At least 33 pieces of Inventory must be purchased from
  4   LuLaRoe for each shipment. Consultants may not specify the size or print of an
  5   inventory order. Thus, in order to obtain merchandise of a particular size or print,
  6   such as a particularly desirable “unicorn” piece, Consultants were required to “to
  7   buy, to buy, to buy,” but could only hope to receive specific desirable sizes or
  8   prints.
  9                            Exiting Consultant Refund Policy
 10             67.   As part of its “Policies and Procedures,” LuLaRoe has an official
 11   inventory buy back policy for exiting consultants. Section 3.16.3 permits retailers
 12   to receive “90% of the net cost of the original purchase price(s)” upon
 13   “cancellation of an Independent Fashion Consultant’s Agreements.” LuLaRoe’s
 14   “Returns on Cancellation of the Agreement” repurchase policy assured prospective
 15   Consultants that they could recoup most of their investment in the LuLaRoe
 16   Program if the opportunity did not work out for them.
 17             68.   However, LuLaRoe implemented a very complex process for
 18   initiating a refund, which it did not clearly disclose to Consultants. While the
 19   process has varied over time, currently, the process is as follows: In order to obtain
 20   a refund, a Consultant must log into “Build,” LuLaRoe’s online portal, and click
 21   the “cancel my business” button. Then, LuLaRoe sends “formstacks” for
 22   Consultants to list inventory they plan to return for a refund. After a Consultant
 23   submits her or his formstacks, LuLaRoe sends Consultants a confirmation of the
 24   refund amount they are eligible for, which according to their policies and
 25   procedures should be 90% of the wholesale price of inventory purchased within
 26   the last year, less any bonus earned through the Leadership Bonus Plan. If the
 27   refund offered is satisfactory to the Consultant, the Consultant must pay for
 28   shipping, and return her or his merchandise to LuLaRoe. After LuLaRoe
                                                21
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 22 of 59 Page ID #:22



  1   inventories the merchandise and deems it resalable, LuLaRoe issues a refund
  2   check. This complex process was not disclosed to Consultants, including class
  3   members, when they agreed to become consultants.
  4         69.       Rather, when deciding to be a LuLaRoe consultant, Plaintiffs,
  5   including class members, were led to believe that they will receive a 90% refund
  6   upon returning all LuLaRoe items. Plaintiffs and other class members believed that
  7   there was low risk in proceeding to sell LuLaRoe products because of the 90%
  8   refund policy. Thus, if a consultant invested $5,000 but was unable to sell any
  9   product, that consultant believed that upon return, she would receive $4,500, only
 10   risking $500.
 11         70.       On April 25, 2017, in order to induce more purchases of LuLaRoe
 12   product, LuLaRoe announced it would be changing its 90% policy to 100%, and
 13   committed to paying for return shipping. LuLaRoe made representations that the
 14   revised 100% policy would not go away.
 15         71.       On June 30, 2017, LuLaRoe deceptively posted a “Home Office
 16   Update” on LuLaRoe’s online portal “Build.” “This policy does not have an
 17   expiration date, nor does it have a required timeframe in which the product should
 18   have been purchased in.” However, without any advance notice to Consultants,
 19   LuLaRoe announced on September 13, 2017, that it would no longer honor the
 20   100% refund policy. The promise of a 100% return policy induced Consultants,
 21   including Plaintiffs, to purchase more product.
 22         72.       Also, LuLaRoe sent emails to Consultants, including Plaintiffs,
 23   stating:
 24         INDEPENDENT FASHION RETAILERS, WHO WISH TO
 25         CANCEL THEIR RETAILER AGREEMENT, WILL BE
            REFUNDED 100% OF THE WHOLESALE AMOUNT. How
 26
            AWESOME is that? On top of that, LuLaRoe will also cover your
 27         shipping by sending you shipping labels!
 28   (Emphasis in original).
                                               22
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 23 of 59 Page ID #:23



  1         73.     The promise to provide a 100% refund induced Consultants,
  2   including Plaintiffs, to purchase more LuLaRoe inventory. Consultants, including
  3   Plaintiffs, in conjunction with the representation that buying more will lead to
  4   selling more, purchased more product, comfortable that if they are unable to sell
  5   the product, they can return for a full refund.
  6         74.     However, at the time that Defendants made such representation for a
  7   100% return, they did not intend to actually honor such 100% return policy.
  8         75.     Following the announcement, many retailers who had started the exit
  9   process experienced issues with their refunds, including a lack of response to
 10   initiating refunds, delays in sending formstacks, miscalculations in the amount of
 11   refunds owed (which became known among Consultants as “LuLaMath”), and
 12   significantly delayed or non-payment of refunds.
 13         76.     Word spread quickly amongst LuLaRoe Consultants about
 14   LuLaRoe’s failure to honor the repurchase representation. As a result of
 15   LuLaRoe’s failure to honor its written repurchase policy, many Consultants,
 16   including Plaintiffs, did not send in their merchandise because they believed
 17   LuLaRoe would not refund them the appropriate amount, if at all. Many
 18   Consultants, like Plaintiffs, were forced to attempt to mitigate their losses through
 19   other means, such as G.O.O.B. sales, consignment thrift shops, or simply giving
 20   away merchandise at a loss. Many others are still holding onto boxes of unsaleable
 21   inventory. LuLaRoe’s items that many of the Consultants simply gave away are
 22   worthless and could not be sold.
 23         77.     Plaintiffs are informed and believe that many LuLaRoe consultants
 24   that did submit their merchandise to LuLaRoe are still waiting months, if not more
 25   than a year, to receive their refund check.
 26         78.     In sum, LuLaRoe’s business model was a pyramid scheme. The
 27   primary business opportunity in the LuLaRoe MLM was its Leadership Bonus
 28   Plan, which rewarded compensation solely based on recruiting and inventory
                                                    23
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 24 of 59 Page ID #:24



  1   purchases.
  2         79.     Further, Defendants’ marketing and sales activities, misleading
  3   income and lifestyle claims, emphasis on recruiting and inventory purchases over
  4   emphasis on sales to consumers outside the LuLaRoe organization, arid inventory
  5   loading practices ensured that the primary business opportunity with LuLaRoe was
  6   through recruitment.
  7         80.     LuLaRoe experienced exponential growth, creating substantial
  8   income for the individual Defendants. Defendant Stidham announced in February
  9   2017, that LuLaRoe had over 70,000 Consultants nationwide and that by August
 10   10, 2017, LuLaRoe had achieved “over $1.5 Billion in retail sales for 2017 so far
 11   this year.”
 12         81.     As a result of Defendants’ business and marketing practices that
 13   encouraged inventory loading, LuLaRoe faced so much demand for inventory that
 14   it could not keep up with orders. In early 2017, the quality of LuLaRoe’s
 15   merchandise declined, with Consultants receiving mis-sized merchandise or low-
 16   quality merchandise, such as leggings with mismatched pant leg lengths or
 17   merchandise that quickly developed holes.
 18         82.     LuLaRoe also provided items that were improperly stored outside
 19   and were unsaleable when received by the Consultants. LuLaRoe failed to disclose
 20   to Consultants that the quality was declining and that the merchandise was
 21   improperly stored.
 22         83.     Even with these production and quality problems, LuLaRoe
 23   continued encouraging inventory loading.
 24         84.     Defendants market the LuLaRoe MLM as a transformational,
 25   empowering opportunity to achieve dreams and achieve financial freedom while
 26   providing a flexible and part time alternative to traditional employment.
 27   Defendants’ marketing prominently features testimonials of independent, stylish,
 28   affluent women who have it all: a successful career, flexibility and time to spend
                                              24
                                 CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 25 of 59 Page ID #:25



  1   with their children, and a harmonious marriage. LuLaRoe marketing materials
  2   claim that joining the LuLaRoe Program can “change lives,” “build confidence,”
  3   and offer Consultants the opportunity to “create freedom, serve others and
  4   strengthen families.” In reality, LuLaRoe's pyramid scheme business model and
  5   compensation plan, and its corresponding marketing activities dictated that during
  6   any particular time, a majority of Consultants, including Plaintiffs, lost money.
  7      Plaintiffs Would Not Have Joined LuLaRoe and/or Purchased Additional
  8                     LuLaRoe Product Had They Known the Truth
  9         85.     Each of the Plaintiffs was exposed to Defendants’ direct and indirect
 10   representations and/or omissions regarding, among other things, that they can
 11   generate substantial income while still being able to spend time with their families
 12   (e.g., full time income working part-time hours).
 13         86.     Each of the Plaintiffs, based on some or all of the aforementioned
 14   representations and omissions, became LuLaRoe consultants, paying the
 15   “onboarding” fee.
 16         87.     In truth, LuLaRoe Consultants were not likely to earn substantial
 17   income.
 18         88.     Each of the Plaintiffs was also exposed to Defendants’ direct and
 19   indirect representations and/or omissions regarding, among other things, (a) to
 20   “buy more, sell more” by taking profits from any sales and investing it into more
 21   LuLaRoe product, (b) that LuLaRoe will honor a 100% return policy, (c) the
 22   income statements made on LuLaRoe’s website, (d) the misleading retailer map on
 23   LuLaRoe’s website, (e) the saturation of the Consultant market, (f) the decline in
 24   the quality of the products, and (g) that Defendants intentionally only placed a few
 25   popular items within each shipment.
 26         89.     Each of the Plaintiffs, based on some or all of the aforementioned
 27   representations and omissions, continued purchasing LuLaRoe products.
 28         90.     In truth, LuLaRoe did not provide a 100% full refund. In truth, the
                                                25
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 26 of 59 Page ID #:26



  1   market was extremely saturated with Consultants. In truth, the quality of the
  2   products was declining. In truth, the majority of the items sold by LuLaRoe to
  3   Consultants were not saleable. Consultants, including Plaintiffs, were unaware of
  4   these facts when purchasing more and more inventory.
  5                                  Class Action Allegations
  6         91.     Plaintiffs bring this action as a class action under Federal Rule of
  7   Civil Procedure 23.
  8         92.     Plaintiffs seek to represent a nationwide class defined as follows:
  9         “All LuLaRoe Consultants in the United States from January 1, 2013
 10         until the present that lost money as LuLaRoe Consultants.”
 11         93.     Excluded from the class are the Defendants, and their officers and
 12   directors, family members, legal representatives, heirs, successors or assigns.
 13   Further excluded from the class are each of the Plaintiffs from Lemberg, et al. v.
 14   LuLaRoe, LLC, et al., Case No. 5:17-cv-02102-AB-SHK (C.D. Cal.).
 15         94.     Plaintiffs seek relief for themselves and all members of the class.
 16         95.     While the exact number of members in the Class are unknown to
 17   Plaintiffs at this time and can only be determined by appropriate discovery,
 18   membership in the Class is ascertainable based upon the records maintained by
 19   Defendants. It is estimated that the members of the Class exceed 25,000
 20   individuals. Therefore, the Class is so numerous that individual joinder of all Class
 21   members is impracticable under Fed. R. Civ. P. 23(a)(1).
 22         96.     There are questions of law and/or fact common to the class including
 23   but not limited to:
 24                 a.      Whether Defendants are operating an endless chain;
 25                 b.      Whether Consultants paid money to Defendants for (1) the right
 26   to sell a product and (2) the right to receive, in return for recruiting others, rewards
 27   which were unrelated to the sale of the product to retail consumers;
 28                 c.      Whether Defendants have met the factors set forth in In re
                                                 26
                                    CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 27 of 59 Page ID #:27



  1   Amway Corp., 93 F.T.C. 618 (1979): (1) upline distributors are required to buy
  2   back from any person they recruited any saleable, unsold inventory upon the
  3   recruit’s leaving the enterprise; (2) every participant is required to sell at wholesale
  4   or retail at least 70% of the products bought in a given month to receive a bonus
  5   that month; and (3) to receive a bonus, each participant was required to submit
  6   proof of retail sales made to at least ten different consumers;
  7                 d.    Whether Defendants omitted to inform Plaintiffs and the Class
  8   that they were entering into an illegal scheme where an overwhelming number of
  9   participants lose money;
 10                 e.    Whether it was deceptive to represent to Consultants that if
 11   they “buy more” they will “sell more;”
 12                 f.    Whether it was fraudulent and unfair to promise Consultants
 13   that Defendants will honor a 100% return policy which was not honored;
 14                 g.    Whether Defendants acted deceptively and/or unfairly by
 15   failing to inform Consultants about the decline in the quality of the products and
 16   the improper storage of clothing;
 17                 h.    Whether it was deceptive and/or unfair for Defendants to
 18   intentionally include only a few popular items in each shipment;
 19                 i.    Whether it was deceptive and/or unfair to omit a 2017 income
 20   statement from the website and provide only a 2016 income statement;
 21                 j.    Whether Defendants’ conduct constitutes an unlawful, unfair
 22   and/or deceptive trade practice under California state law;
 23                 k.    Whether Defendants’ conduct constitutes unfair competition
 24   under California state law;
 25                 l.     Whether Defendants’ conduct constitutes false advertising
 26   under California state law; and
 27                 m.    Whether LuLaRoe violated rules regarding seller assisted
 28   marketing plans under California law.
                                                 27
                                    CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 28 of 59 Page ID #:28



  1          97.    These and other questions of law and/or fact are common to the class
  2   and predominate over any question affecting only individual class members.
  3          98.    Plaintiffs’ claims are typical of the claims of the class in that, among
  4   other things, Plaintiffs were Consultants for Defendants and lost money.
  5          99.    Plaintiffs will fairly and adequately represent the interests of the
  6   class. Plaintiffs’ claims are typical of those of the class. Plaintiffs’ interests are
  7   fully aligned with those of the class. And Plaintiffs have retained counsel
  8   experienced and skilled in complex class action litigation.
  9          100.   Class action treatment is superior to the alternatives for the fair and
 10   efficient adjudication of the controversy alleged, because such treatment will allow
 11   many similarly-situated persons to pursue their common claims in a single forum
 12   simultaneously, efficiently and without unnecessary duplication of evidence,
 13   effort, and expense that numerous individual actions would engender.
 14          101.   Plaintiffs know of no difficulty likely to be encountered in the
 15   management that would preclude its maintenance as a class action.
 16         The ADR Provisions That Plaintiffs are Subject to are Unconscionable
 17          102.   Plaintiffs are aware that various Plaintiffs in the Lemberg, et al. v.
 18   LuLaRoe, LLC, et al., Case No. 5:17-cv-02102-AB-SHK (C.D. Cal.) action filed
 19   similar claims against Defendants. Plaintiffs are further aware that Defendants
 20   successfully compelled such claims to arbitration. However, there are key
 21   arguments and authorities that the parties did not address during that motion to
 22   compel arbitration briefing.
 23

 24   ///
 25   ///
 26   ///
 27

 28

                                                28
                                     CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 29 of 59 Page ID #:29



  1       CLAIMS BASED ON VIOLATION OF ENDLESS CHAIN SCHEME
  2                           FIRST CLAIM FOR RELIEF
  3            (ENDLESS CHAIN SCHEME; California Penal Code §327
  4                  and Section 1689.2 of the California Civil Code)
  5                               Against All Defendants
  6                               (On Behalf of the Class)
  7         103.   Plaintiffs reallege and incorporate all allegations above, save and
  8   except any allegation that can be interpreted to allege any violation of any duty,
  9   obligation, or term or condition, imposed by any LuLaRoe Independent Consultant
 10   Program Application & Agreement, LuLaRoe’s policies and procedures, or
 11   LuLaRoe compensation plan.
 12         104.   Penal Code § 327 provides:
 13         Every person who contrives, prepares, sets up, proposes, or operates
            any endless chain is guilty of a public offense ….
 14
            As used in this section, an “endless chain” means any scheme for the
 15
            disposal or distribution of property whereby a participant pays a
 16         valuable consideration for the chance to receive compensation for
            introducing one or more additional persons into participation in the
 17
            scheme or for the chance to receive compensation when a person
 18         introduced by the participant introduces a new participant.
            Compensation, as used in this section, does not mean or include
 19
            payment based upon sales made to persons who are not participants in
 20         the scheme and who are not purchasing in order to participate in the
            scheme.
 21

 22         105.   Section 1689.2 of the California Civil Code provides:
 23         A participant in an endless chain scheme, as defined in Section 327 of
 24
            the Penal Code, may rescind the contract upon which the scheme is
            based, and may recover all consideration paid pursuant to the scheme,
 25         less any amounts paid or consideration provided to the participant
 26
            pursuant to the scheme.

 27         106.   Here, each Defendant contrived, prepared, set up, proposed and/or
 28   operated an endless chain scheme.
                                                29
                                 CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 30 of 59 Page ID #:30



  1         107.     Plaintiffs and the class have suffered an injury in fact and have lost
  2   money or property because of Defendants’ operation of an endless chain, business
  3   acts, omissions, and practices.
  4         108.    As a matter of law, Defendants misrepresentations and material
  5   omissions, knowledge, and intent follow from the inherently fraudulent nature of
  6   the fact that they were operating a pyramid scheme. See Webster v. Omnitrition
  7   Int’l, 79 F.3d 776, 788 (9th Cir. 1996).
  8         109.    Moreover, there is an inherent deceptiveness in endless chain
  9   schemes where the fact that the “futility” of the plan is not “apparent to the
 10   consumer participant.” Id.
 11         110.    Here, the futility was not apparent to the Plaintiffs nor any of the
 12   other class member Consultants.
 13         111.    Moreover, Defendants do not have in place the following rules (and
 14   certainly do not enforce the following rules): (1) upline distributors are required to
 15   buy back from any person they recruited any saleable, unsold inventory upon the
 16   recruit’s leaving the enterprise; (2) every participant is required to sell at wholesale
 17   or retail at least 70% of the products bought in a given month to receive a bonus
 18   that month; and (3) to receive a bonus, each participant was required to submit
 19   proof of retail sales made to at least ten different consumers.
 20         112.    Plaintiffs and the class are entitled to:
 21                 a.    Rescind the contract upon which the scheme is based and
 22   recover all consideration paid under the scheme, less any amounts paid or
 23   consideration provided to the participant under the scheme, or, in the alternative,
 24   any other rescission-like remedy appropriate under the circumstances;
 25                 b.    Restitution, compensatory and consequential damages (where
 26   not inconsistent with their request for rescission or restitution); and
 27                 c.    Attorneys’ fees, costs, pre- and post-judgment interest.
 28

                                                  30
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 31 of 59 Page ID #:31



  1                           SECOND CLAIM FOR RELIEF
  2                   (Unfair and Deceptive Practices Claims Under
  3                       Cal. Bus, & Prof. Code § 17200, et seq.)
  4                                Against All Defendants
  5                                (On Behalf of the Class)
  6         113.    Plaintiffs reallege and incorporate all allegations above, save and
  7   except any allegation that can be interpreted to allege any violation of any duty,
  8   obligation, or term or condition, imposed by any LuLaRoe Independent Consultant
  9   Program Application & Agreement, LuLaRoe’s policies and procedures, or
 10   LuLaRoe compensation plan.
 11         114.    Defendants have engaged in constant unlawful, fraudulent, and unfair
 12   business acts or practices, and unfair, deceptive, false and misleading advertising
 13   within the meaning of the California Business and Professions Code § 17200, et
 14   seq. The acts or practices alleged constitute a pattern of behavior, pursued as a
 15   wrongful business practice that has victimized thousands of Consultants.
 16                 Defendants’ Sales and Marketing Plan was Unlawful
 17         115.    Under California Business and Professions Code § 17200, an
 18   “unlawful” business practice is one that violates California law.
 19         116.    Defendants’ business practices are unlawful under § 17200 because
 20   they constitute an illegal “endless chain” as defined under, and prohibited by,
 21   California Penal Code § 327.
 22         117.    And, Defendants’ business practices are unlawful under §17200
 23   because they violate §17500 et seq., as alleged in the Third Claim.
 24                 Defendants’ Sales and Marketing Plan is Fraudulent
 25         118.    Under California Business and Professions Code § 17200, a
 26   “fraudulent” business practice is one that is likely to deceive the public.
 27         119.    First, as detailed herein, Defendants promoted participation in their
 28   endless chain, which has a compensation program based on payments to
                                                 31
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 32 of 59 Page ID #:32



  1   participants for the purchase of product by participants, not the retail sale of
  2   products or services.
  3         120.    Defendants made numerous misleading representations about the
  4   business opportunity available to the Consultants and the income that a Consultant
  5   can realize by becoming a Consultant and participating in the scheme.
  6         121.    Defendants knew, or should have known, that the representations
  7   about the business opportunity presented to Consultants were misleading in nature.
  8         122.    As a direct result of Defendants’ fraudulent representations and
  9   omissions regarding their endless chain described herein, Defendants wrongly
 10   acquired money from Plaintiffs and the members of the classes.
 11         123.    Furthermore, Defendants fraudulently misrepresented facts about the
 12   amount of money that a Consultant would earn, including false statements about
 13   Defendants’ consultants’ historic sales volume and profitability and the amount of
 14   time in which Consultants recoup their investment and become profitable.
 15         124.    Each of the named Plaintiffs actually relied on the alleged fraudulent
 16   conduct. Had any of the named Plaintiffs known the truth behind Defendants
 17   misrepresentations and/or material omissions, none of the Plaintiffs would have
 18   become Consultants.
 19         125.    Defendants knew that Plaintiffs and the class would reasonably rely
 20   on their representations and material omissions, which would cause the Plaintiffs
 21   and the class to join the fraudulent scheme and purchase the products, and
 22   Plaintiffs did in fact reasonably rely on such representations and omissions by
 23   joining the scheme and purchasing products.
 24         126.    The fraudulent acts, representations, and omissions described herein
 25   were material not only to Plaintiffs and the class, but also to reasonable persons.
 26                   Defendants’ Sales and Marketing Plan is Unfair
 27         127.    Under California Business and Professions Code § 17200, a business
 28   practice is “unfair” if it violates established public policy or if it is immoral,
                                                32
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 33 of 59 Page ID #:33



  1   unethical, oppressive or unscrupulous and causes injury which outweighs its
  2   benefits.
  3          128.    For the reasons set forth herein and above, Defendants’ promotion
  4   and operation of an unlawful and fraudulent endless chain, and their fraudulent
  5   representations and omissions regarding the business opportunity for Consultants
  6   was unethical, oppressive, and unscrupulous in that Defendants had been duping
  7   Plaintiffs and the class out hundreds of millions of dollars.
  8          129.    Defendants’ actions have few, if any, benefits. Thus, the injury
  9   caused to Plaintiffs and the class easily and dramatically outweighs the benefits, if
 10   any.
 11          130.    Defendants should be made to disgorge all ill-gotten gains and return
 12   to Plaintiffs and the class all wrongfully taken amounts.
 13          131.    Finally, Defendants’ unlawful, fraudulent and unfair acts and
 14   omissions will not be completely and finally stopped without orders of an
 15   injunctive nature. Under California Business and Professions Code section 17203,
 16   Plaintiffs and the class seek a judicial order of an equitable nature against all
 17   Defendants, including, but not limited to, an order declaring such practices as
 18   complained of to be unlawful, fraudulent and unfair, and enjoining them from
 19   further undertaking any of the unlawful, fraudulent and unfair acts or omissions
 20   described herein.
 21                            THIRD CLAIM FOR RELIEF
 22                                   False Advertising
 23               (California Business and Professions Code § 17500, et seq.)
 24                                 Against All Defendants
 25                                (On Behalf of the Class)
 26          132.    Plaintiffs reallege and incorporate all allegations above, save and
 27   except any allegation that can be interpreted to allege any violation of any duty,
 28   obligation, or term or condition, imposed by any LuLaRoe Independent Consultant
                                                 33
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 34 of 59 Page ID #:34



  1   Program Application & Agreement, LuLaRoe’s policies and procedures, or
  2   LuLaRoe compensation plan.
  3         133.    Defendants’ business acts, false advertisements and materially
  4   misleading omissions constitute false advertising, in violation of the California
  5   Business and Professions Code § 17500, et seq. Each of the Defendants are either a
  6   person, firm, corporation, association, or an employee thereof, that, with intent,
  7   directly, or indirectly, in order to dispose of property, induced the class, including
  8   Plaintiffs, to become Consultants, based on untrue, and misleading statements
  9   regarding whether it was selling and/or promoting a seller assisted marketing plan.
 10   Defendants knew that its representations and/or omissions were false and/or
 11   misleading.
 12         134.    As explained in Webster, “the operation and promotion of an endless
 13   chain scheme within the meaning of Penal Code § 327 is an inherently deceptive
 14   marketing practice, actionable under §17500.” Webster, 79 F.3d at 788.
 15                          FOURTH CLAIM FOR RELIEF
 16                     Violation of California Corporations Code
 17                                Against all Defendants
 18                               (On Behalf of the Class)
 19         135.    Plaintiffs reallege and incorporate all allegations above, save and
 20   except any allegation that can be interpreted to allege any violation of any duty,
 21   obligation, or term or condition, imposed by any LuLaRoe Independent Consultant
 22   Program Application & Agreement, LuLaRoe’s policies and procedures, or
 23   LuLaRoe compensation plan.
 24         136.    California Corporations Code §25401 provides that it is unlawful for
 25   any person to offer to sell or sell a security in California by means of any written
 26   or oral communication, which includes an untrue statement of a material fact or
 27   omits to state a material fact necessary in order to make the statements made, in
 28   light of the circumstances under which the statements were made, not misleading.
                                                34
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 35 of 59 Page ID #:35



  1         137.    The clothing items that the Corporate Defendants sold to
  2   Consultants, including Plaintiffs, were securities.
  3         138.    Defendants, by engaging in the conduct described above, in
  4   connection with the purchase or sale of a security, by the use of written or oral
  5   communications made untrue statements of material facts and/or omitted to state
  6   material facts necessary in order to make the statements made, in light of the
  7   circumstances, under which they were made, accurate and not misleading. Among
  8   other things, Corporate Defendants failed to explain that the investment in
  9   LuLaRoe clothing was an illegal pyramid scheme.
 10         139.    To the extent any of the Defendants did not directly offer or sell the
 11   security, such Defendants are still liable because they either control the seller of
 12   the security, are officers or directors of the seller of the security, and/or are
 13   employees that materially aided in the seller’s misrepresentations/omissions. Cal.
 14   Corp. Code § 25504 provides that “[e]very person who directly or indirectly
 15   controls a person liable under 25501 [providing remedy for violation of § 25401]
 16   … every partner in a firm so liable, every principal executive officer or director of
 17   a corporation so liable, every person occupying a similar status or performing
 18   similar functions, every employee of a person so liable who materially aids in the
 19   act or transaction constituting the violation, and every broker-dealer or agent who
 20   materially aids in the act or transaction constituting the violation, are also liable
 21   jointly and severally with and to the same extent as such person, unless the other
 22   person who is so liable had no knowledge of or reasonable grounds to believe in
 23   the existence of the facts by reason of which the liability is alleged to exist.”
 24         140.    Moreover, California Corporations Code § 25504.1 provides: “Any
 25   person who materially assists in any violation of section 25110, 25120, 25130,
 26   25133, or 25401…with intent to deceive or defraud, is jointly and severally liable
 27   with any other person liable under this chapter for such violation.” Thus, to the
 28   extent any Defendant did not directly sell any of the securities, such Defendants
                                                  35
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 36 of 59 Page ID #:36



  1   are alternatively liable under § 25504.1 because they materially assisted the selling
  2   Defendants’ with misrepresentations/omissions as alleged herein, with the intent to
  3   deceive or defraud.
  4            CLAIMS BASED ON VIOLATION THE CALIFORNIA SELLER
  5                          ASSISTED MARKETING PLAN ACT
  6                            FIFTH CLAIM FOR RELIEF
  7      (The California Seller Assisted Marketing Plan Act §§ 1812.200, et seq.)
  8                                  Against Defendants
  9                                (On Behalf of the Class)
 10         141.   Plaintiffs reallege and incorporate paragraphs 1-102 above.
 11         142.   Defendants’ seller assisted marketing plan meets the definitions of a
 12   “seller assisted marketing plan” under the California Seller Assisted Marketing
 13   Plan Act, Cal. Civ. Code §§ 1812.200, et seq. and did not qualify for any
 14   exemptions thereunder.
 15         143.   Under the California Seller Assisted Marketing Plan Act,
 16   (“California SAMP Act”), California requires that seller assisted marketing plans
 17   that operate from within California that offer business opportunities to the general
 18   public to: (1) register with the California Attorney General’s Office; (2) to provide
 19   significant disclosure statements to potential buyers of the marketing plan being
 20   sold prior to signing any contracts; and (3) to provide the buyers of the marketing
 21   plan specific contractual rights after a purchase has been made. See Cal. Civ. Code
 22   §§ 1812.200, et seq.
 23         144.   Here, Defendants operated within California, offering business
 24   opportunities to the general public, but willfully and intentionally failed to (1)
 25   register with the California Attorney General’s Office; (2) provide the significant
 26   disclosures to prospective Consultants as required by the California SAMP Act;
 27   and (3) provide the Consultants with the buyer-specific contractual rights required
 28   by the California SAMP Act.
                                                36
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 37 of 59 Page ID #:37



  1            145.   Defendants were cognizant of the SAMP Act and its rules,
  2   referencing the act within its own written materials.
  3            146.   In a webinar, Mark Stidham described LuLaRoe as follows:
  4                   It is one of the best business opportunities that you can use to
  5                   leverage that hard work, time and effort to get a return on your
                      investment. We have built this business - we have designed the
  6
                      compensation plan, we designed the product, we designed the
  7                   sales method, all of it designed to create an opportunity for you
                      to make extra money.
  8

  9            147.   Defendants have sold the LuLaRoe marketing plan to over 80,000
 10   Consultants nationwide, including Plaintiffs. Plaintiffs and the class purchased the
 11   marketing plan in connection with starting their own LuLaRoe business. Plaintiffs
 12   continued purchasing LuLaRoe marketing plans.
 13            148.   The Defendants’ seller assisted marketing plan involved Defendants’
 14   sale or lease of product, equipment, supplies, and services for initial payment
 15   exceeding $500 to the Plaintiffs and the Class in connection with or incidental to
 16   beginning, maintaining, or operating their respective LuLaRoe businesses.
 17            149.   From within California, Defendants individually and by and through
 18   their agents advertised and otherwise solicited the purchase or lease of product,
 19   equipment, supplies, and/or services to the Plaintiffs and the Class as alleged
 20   above.
 21            150.   Defendants individually and through its/their agents represented that:
 22   (1) Plaintiffs and the Class were likely to earn an amount in excess of the initial
 23   payment; (2) there is a market for LuLaRoe products that were purchased by the
 24   Plaintiffs and the Class; and (3) LuLaRoe would, in whole or in part, buy back or
 25   is likely to buy back the LuLaRoe product initially sold to the Plaintiffs and the
 26   Class.
 27            151.   Defendants also represented or implied that they have sold the
 28   LuLaRoe seller assisted marketing plan to at least five other individuals in the
                                                   37
                                     CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 38 of 59 Page ID #:38



  1   previous 24 months, and intend to sell the LuLaRoe seller assisted marketing plan
  2   to at least five individuals in the next 12 months.
  3         152.    Defendants failed to provide Plaintiffs and other Consultants with,
  4   among other things, the following information which would have been important
  5   to them as to whether to invest and continue investing in the LuLaRoe seller
  6   assisted marketing plan: (1) retail sales statistics for Consultants, (2) LuLaRoe
  7   financials, (3) earnings by the Stidhams, and (4) state of the LuLaRoe retail market
  8         153.    Defendants are sellers of “Seller Assisted Marketing Plans.”
  9   Defendants even misrepresented that it was selling a “Seller Assisted Marketing
 10   Plans,” stating in its Application and Agreement that “neither this Agreement, nor
 11   any compensation bonuses, commissions or incentive plans or programs pertaining
 12   to the Product, business consultants, Policies and Procedures, Leadership Bonus
 13   Plan or Price List of LLR constitutes a … seller assisted marketing plan.”
 14         154.    Moreover, Defendants did not provide the Plaintiffs or the Class a
 15   “Disclosure Document or an Information Sheet” as required by Cal. Civ. Code §§
 16   1812.205 and 1812.206. Furthermore, the LuLaRoe business opportunity contracts
 17   did not meet the substantive requirements of Cal. Civ. Code § 1812.209. Nor was
 18   the Defendants’ seller assisted marketing plan registered as required by Cal. Civ.
 19   Code § 1812.203.
 20         155.    As more fully alleged above, Defendants individually and through
 21   its agents, made earnings and market representations to the Plaintiffs and the Class
 22   without the substantiating data or disclosures required by Cal. Civ. Code §
 23   1812.204. The representations were fraudulent in violation of Cal. Civ. Code §§
 24   1812.201 and 1812.204.
 25         156.    Plaintiffs purchased Defendants’ “Seller Assisted Marketing Plans”
 26   and continued purchasing their “Seller Assisted Marketing Plans.” In reliance on
 27   the misrepresentations and omissions alleged herein, Plaintiffs continued
 28   purchasing product from LLR, Inc. and continued to believe, among other things,
                                                 38
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 39 of 59 Page ID #:39



  1   that LLR, Inc. was running a legitimate business that did not violate the Seller
  2   Assisted Marketing Plan laws or other laws.
  3         157.   Defendants’ sale of an unregistered “Seller Assisted Marketing Plan”
  4   from the state of California entitles the Plaintiffs and the Class to their actual
  5   damages, attorneys’ fees, rescission of the agreements at issue, and punitive
  6   damages pursuant to Cal. Civ. Code §§ 1812.215 and 1812.218.
  7         158.   Defendants’ disclosure violations entitle Plaintiffs and the Class to
  8   their actual damages, attorneys’ fees, rescission of the agreements at issue, and
  9   punitive damages pursuant to Cal. Civ. Code §§ 1812.215 and 1812.218.
 10         159.   Defendants’ anti-fraud violations entitle the Plaintiffs and the Class
 11   to recover their damages pursuant to Cal. Civ. Code §§ 1812.215 and 1812.218.
 12         160.   By performing the foregoing acts, Defendants acted with the intent to
 13   injure Plaintiffs and acted with malice, oppression, and/or fraud. Alternatively, the
 14   acts Defendants performed were despicable and in conscious disregard of the
 15   probability of damage to Plaintiffs and the rest of the putative class members, and,
 16   thus, the conduct alleged herein supports an award of punitive damages pursuant to
 17   Civil Code section 3294 in an amount designed to punish Defendants and to deter
 18   such conduct in the future. To the extent that such acts by Defendants were
 19   conducted through their employees, those employees were either its officers,
 20   directors or managing agents of Defendants, or such officers, directors or
 21   managing agents were aware in advance that such conduct would occur, exhibited
 22   conscious disregard for the rights of others in employing the employee, or directed
 23   or ratified such conduct by its employee(s).
 24

 25   ///
 26   ///
 27   ///
 28

                                                39
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 40 of 59 Page ID #:40



  1                             SIXTH CLAIM FOR RELIEF
  2                     (Unfair and Deceptive Practices Claims Under
  3                         Cal. Bus, & Prof. Code § 17200, et seq.)
  4                                 Against All Defendants
  5                                 (On Behalf of the Class)
  6         161.      Plaintiffs reallege and incorporate paragraphs 1-102 and 141-160.
  7         162.      Defendants have engaged in constant unlawful, fraudulent, and unfair
  8   business acts or practices, and unfair, deceptive, false and misleading advertising
  9   within the meaning of the California Business and Professions Code § 17200, et
 10   seq. The acts or practices alleged constitute a pattern of behavior, pursued as a
 11   wrongful business practice that has victimized thousands of Consultants.
 12                      Defendants’ Sales and Marketing Plan was Unlawful
 13         163.      Under California Business and Professions Code § 17200, an
 14   “unlawful” business practice is one that violates California law.
 15         164.      Defendants’ business practices are unlawful under § 17200 because
 16   they are an unlawful “seller assisted marketing plan” in violation of California
 17   Seller Assisted Marketing Plan Act, Cal. Civ. Code §§ 1812.200, et seq.
 18         165.      And, Defendants’ business practices are unlawful under § 17200
 19   because they violate § 17500 et seq., as alleged in the Seventh Claim.
 20                   Defendants’ Sales and Marketing Plan is Fraudulent
 21         166.      Under California Business and Professions Code § 17200, a
 22   “fraudulent” business practice is one that is likely to deceive the public.
 23         167.      First, as detailed herein, Defendants promoted participation in a
 24   seller assisted marketing plan, but failed to disclose that it was such a plan,
 25   misrepresented whether it was such a plan, and did not follow the laws pertaining
 26   to such plan.
 27         168.      Defendants knew, or should have known, that they were promoting
 28   and selling a seller assisted marketing plan that violated California law.
                                                 40
                                    CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 41 of 59 Page ID #:41



  1          169.   As a direct result of Defendants’ fraudulent representations and
  2   omissions regarding the seller assisted marketing plan described herein,
  3   Defendants wrongly acquired money from Plaintiffs and the members of the
  4   classes.
  5          170.   Each of the named Plaintiffs actually relied on the alleged fraudulent
  6   conduct. Had any of the named Plaintiffs known the truth behind Defendants
  7   misrepresentations and/or material omissions, none of the Plaintiffs would have
  8   purchased such seller assisted marketing plan, nor would they have continued to
  9   purchase such seller assisted marketing plans.
 10          171.   Defendants knew that Plaintiffs and the class would reasonably rely
 11   on their representations and material omissions, which would cause the Plaintiffs
 12   and the class to purchase and continue purchasing seller assisted marketing plans,
 13   and Plaintiffs did in fact reasonably rely on such representations and omissions by
 14   purchasing and continuing to purchase such seller assisted marketing plans.
 15          172.   The fraudulent acts, representations, and omissions described herein
 16   were material not only to Plaintiffs and the class, but also to reasonable persons.
 17                 Defendants’ Sales and Marketing Plan is Unfair
 18          173.   Under California Business and Professions Code § 17200, a business
 19   practice is “unfair” if it violates established public policy or if it is immoral,
 20   unethical, oppressive or unscrupulous and causes injury which outweighs its
 21   benefits.
 22          174.   For the reasons set forth herein and above, Defendants’ promotion
 23   and operation of a seller assisted marketing plan in violation of California law was
 24   unethical, oppressive, and unscrupulous in that Defendants had been duping
 25   Plaintiffs and the class out hundreds of millions of dollars.
 26          175.   Defendants’ actions have few, if any, benefits. Thus, the injury
 27   caused to Plaintiffs and the class easily and dramatically outweighs the benefits, if
 28   any.
                                                 41
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 42 of 59 Page ID #:42



  1         176.   Defendants should be made to disgorge all ill-gotten gains and return
  2   to Plaintiffs and the class all wrongfully taken amounts.
  3         177.   Finally, Defendants’ unlawful, fraudulent and unfair acts and
  4   omissions will not be completely and finally stopped without orders of an
  5   injunctive nature. Under California Business and Professions Code section 17203,
  6   Plaintiffs and the Class seek a judicial order of an equitable nature against all
  7   Defendants, including, but not limited to, an order declaring such practices as
  8   complained of to be unlawful, fraudulent and unfair, and enjoining them from
  9   further undertaking any of the unlawful, fraudulent and unfair acts or omissions
 10   described herein.
 11                         SEVENTH CLAIM FOR RELIEF
 12                                   False Advertising
 13            (California Business and Professions Code § 17500, et seq.)
 14                                Against All Defendants
 15                               (On Behalf of the Class)
 16         178.   Plaintiffs reallege and incorporate paragraphs 1-102 and 141-177.
 17         179.   Defendants’ business acts, false advertisements and materially
 18   misleading omissions constitute false advertising, in violation of the California
 19   Business and Professions Code § 17500, et seq.
 20         180.   Each of the Defendants are either a person, firm, corporation,
 21   association, or an employee thereof, that, with intent, directly, or indirectly, in
 22   order to dispose of property, induced the class, including Plaintiffs, to become
 23   Consultants, based on untrue, and misleading statements regarding whether it was
 24   selling and/or promoting a seller assisted marketing plan. Defendants knew that its
 25   representations and/or omissions were false and/or misleading.
 26   ///
 27   ///
 28   ///
                                                42
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 43 of 59 Page ID #:43



  1                           EIGHTH CLAIM FOR RELIEF
  2                     Violation of California Corporations Code
  3                                 Against all Defendants
  4                                (On Behalf of the Class)
  5         181.    Plaintiffs reallege and incorporate paragraphs 1-102 and 141-180
  6   above.
  7         182.    California Corporations Code § 25401 provides that it is unlawful for
  8   any person to offer to sell or sell a security in California by means of any written
  9   or oral communication, which includes an untrue statement of a material fact or
 10   omits to state a material fact necessary in order to make the statements made, in
 11   light of the circumstances under which the statements were made, not misleading.
 12         183.    The clothing items that the Corporate Defendants sold to
 13   Consultants, including Plaintiffs, were securities.
 14         184.    Defendants, by engaging in the conduct described above, in
 15   connection with the purchase or sale of a security, by the use of written or oral
 16   communications made untrue statements of material facts and/or omitted to state
 17   material facts necessary in order to make the statements made, in light of the
 18   circumstances, under which they were made, accurate and not misleading. Among
 19   other things, Defendants failed to explain that the investment in LuLaRoe clothing
 20   was a seller assisted marketing plan that violated California law.
 21         185.    To the extent any of the Defendants did not sell the clothing directly,
 22   they are still liable because such Defendants either control the selling Defendant,
 23   are officers or directors of the selling Defendant, and/or are employees that
 24   materially aided in selling Defendants’ misrepresentations/omissions. Cal. Corp.
 25   Code § 25504 provides that “[e]very person who directly or indirectly controls a
 26   person liable under 25501 [providing remedy for violation of § 25401] … every
 27   partner in a firm so liable, every principal executive officer or director of a
 28   corporation so liable, every person occupying a similar status or performing
                                                 43
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 44 of 59 Page ID #:44



  1   similar functions, every employee of a person so liable who materially aids in the
  2   act or transaction constituting the violation, and every broker-dealer or agent who
  3   materially aids in the act or transaction constituting the violation, are also liable
  4   jointly and severally with and to the same extent as such person, unless the other
  5   person who is so liable had no knowledge of or reasonable grounds to believe in
  6   the existence of the facts by reason of which the liability is alleged to exist.”
  7         186.    Moreover, California Corporations Code § 25504.1 provides that
  8   “Any person who materially assists in any violation of section 25110, 25120,
  9   25130, 25133, or 25401…with intent to deceive or defraud, is jointly and severally
 10   liable with any other person liable under this chapter for such violation.” Thus, to
 11   the extent any Defendant did not directly sell the securities, such Defendants are
 12   alternatively liable under § 25504.1 because they materially assisted the selling
 13   Defendant with misrepresentations/omissions as alleged herein, with the intent to
 14   deceive or defraud.
 15            CLAIMS BASED ON DEFENDANTS’ FRAUD INDUCING
 16      CONSULTANTS TO CONTINUE PURCHASING PRODUCT AFTER
 17                            THEIR INITIAL INVESTMENT
 18                             NINTH CLAIM FOR RELIEF
 19                    (Unfair and Deceptive Practices Claims Under
 20                         Cal. Bus, & Prof. Code § 17200, et seq.)
 21                                 Against All Defendants
 22                                (On Behalf of the Class)
 23         187.    Plaintiffs reallege and incorporate paragraphs 7, 12-32, 44-47, 50, 52,
 24   55-56, 61-66, 70-74, 80-82, 88-95, 96(e)-(l), 97-102. This claim does not
 25   incorporate any allegations that can be interpreted to allege any violation of any
 26   duty, obligation, or term or condition, imposed by any LuLaRoe Independent
 27   Consultant Program Application & Agreement, LuLaRoe’s policies and
 28   procedures, or LuLaRoe’s compensation plan.
                                                  44
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 45 of 59 Page ID #:45



  1         188.    Defendants have engaged in constant unlawful, fraudulent, and unfair
  2   business acts or practices, and unfair, deceptive, false and misleading advertising
  3   within the meaning of the California Business and Professions Code § 17200, et
  4   seq. The acts or practices alleged constitute a pattern of behavior, pursued as a
  5   wrongful business practice that has victimized thousands of Consultants.
  6                 Defendants’ Sales and Marketing Plan was Unlawful
  7         189.    Under California Business and Professions Code § 17200, an
  8   “unlawful” business practice is one that violates California law.
  9         190.    Defendants’ business practices are unlawful under §17200 because
 10   they violate §17500 et seq., as alleged in the Tenth Claim.
 11                 Defendants’ Sales and Marketing Plan is Fraudulent
 12         191.    Under California Business and Professions Code § 17200, a
 13   “fraudulent” business practice is one that is likely to deceive the public.
 14         192.    Defendants each separately made misrepresentations or omitted
 15   material information in order to fraudulently and unfairly induce Consultants,
 16   including Plaintiffs, to continue purchasing products after becoming LuLaRoe
 17   Consultants, by, among other things:
 18                 a.    Misrepresenting that if they “buy more.” they will then “sell
 19   more;”
 20                 b.    Misrepresenting that they will honor a 100% return policy,
 21   which Defendants never intended to honor;
 22                 c.    Misrepresenting the retailer map to conceal just how saturated
 23   the Consultant market was;
 24                 d.    Failing to disclose that the quality in the products is declining
 25   and/or being improperly stored;
 26                 e.    Intentionally providing only a few popular items in each
 27   shipment so that Consultants would have to purchase more items; and
 28                 f.    Intentionally omitting the 2017 income statement, and leaving a
                                                 45
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 46 of 59 Page ID #:46



  1   2016 income statement, which was not reflective of 2017 when business was
  2   declining.
  3         193.    Defendants knew, or should have known, that the representations
  4   encouraging Consultants to purchase additional product were misleading in nature.
  5         194.    As a direct result of Defendants’ fraudulent representations and
  6   omissions described above, Defendants wrongly acquired money from Plaintiffs
  7   and the members of the classes.
  8         195.    Each of the named Plaintiffs actually relied on the alleged fraudulent
  9   conduct. Had any of the named Plaintiffs known the truth behind Defendants
 10   misrepresentations and/or material omissions, Plaintiffs would not have continued
 11   purchasing product from Defendants.
 12         196.    Defendants knew that Plaintiffs and the class would reasonably rely
 13   on their representations and material omissions, which would cause the Plaintiffs
 14   and the class to purchase additional products, and Plaintiffs did in fact reasonably
 15   rely on such representations and omissions by continuing to purchase such
 16   products.
 17         197.    The fraudulent acts, representations, and omissions described herein
 18   were material not only to Plaintiffs and the class, but also to reasonable persons.
 19                   Defendants’ Sales and Marketing Plan is Unfair
 20         198.    Under California Business and Professions Code § 17200, a business
 21   practice is “unfair” if it violates established public policy or if it is immoral,
 22   unethical, oppressive or unscrupulous and causes injury which outweighs its
 23   benefits.
 24         199.    For the reasons set forth above, Defendants’ representations and
 25   omissions were unethical, oppressive, and unscrupulous in that Defendants had
 26   been duping Plaintiffs and the class into continuing to purchase products that
 27   Plaintiffs and the class members would have difficulty in selling.
 28         200.    Defendants’ actions have few, if any, benefits. Thus, the injury
                                                46
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 47 of 59 Page ID #:47



  1   caused to Plaintiffs and the class easily and dramatically outweighs the benefits, if
  2   any.
  3          201.   Defendants should be made to disgorge all ill-gotten gains and return
  4   to Plaintiffs and the class all wrongfully taken amounts.
  5          202.   Finally, Defendants’ unlawful, fraudulent and unfair acts and
  6   omissions will not be completely and finally stopped without orders of an
  7   injunctive nature. Under California Business and Professions Code § 17203,
  8   Plaintiffs and the class seek a judicial order of an equitable nature against all
  9   Defendants, including, but not limited to, an order declaring such practices as
 10   complained of to be unlawful, fraudulent and unfair, and enjoining them from
 11   further undertaking any of the unlawful, fraudulent and unfair acts or omissions
 12   described herein.
 13                           TENTH CLAIM FOR RELIEF
 14                                   False Advertising
 15             (California Business and Professions Code § 17500, et seq.)
 16                                Against All Defendants
 17                               (On Behalf of the Class)
 18          203.   Plaintiffs reallege and incorporate paragraphs 7, 12-32, 44-47, 50, 52,
 19   55-56, 61-66, 70-74, 80-82, 88-95, 96(e)-(l), 97-102, 187-202. This claim does not
 20   incorporate any allegations that can be interpreted to allege any violation of any
 21   duty, obligation, or term or condition, imposed by any LuLaRoe Independent
 22   Consultant Program Application & Agreement, LuLaRoe’s policies and
 23   procedures, or LuLaRoe’s compensation plan.
 24          204.   Defendants’ following business acts, false advertisements and
 25   materially misleading omissions constitute false advertising, in violation of the
 26   California Business and Professions Code § 17500, et seq.:
 27                 a.    Misrepresenting that if they “buy more,” they will then “sell
 28   more;”
                                                47
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 48 of 59 Page ID #:48



  1                 b.    Misrepresenting that Defendants will honor a 100% return
  2   policy, which Defendants never intended to honor;
  3                 c.    Misrepresenting the retailer map to conceal just how saturated
  4   the Consultant market was;
  5                 d.    Failing to disclose that the quality in the products is declining
  6   and/or being improperly stored;
  7                 e.    Intentionally providing only a few popular items in each
  8   shipment so that Consultants would have to purchase more items; and
  9                 f.    Intentionally omitting the 2017 income statement, and leaving a
 10   2016 income statement, which was not reflective of 2017 when business was
 11   declining.
 12                         ELEVENTH CLAIM FOR RELIEF
 13                      Violation of California Corporations Code
 14                                Against all Defendants
 15                                (On Behalf of the Class)
 16         205.    Plaintiffs reallege and incorporate paragraphs 7, 12-32, 44-47, 50, 52,
 17   55-56, 61-66, 70-74, 80-82, 88-95, 96(e)-(l), 97-102, 187-204. This claim does not
 18   incorporate any allegations that can be interpreted to allege any violation of any
 19   duty, obligation, or term or condition, imposed by any LuLaRoe Independent
 20   Consultant Program Application & Agreement, LuLaRoe’s policies and
 21   procedures, or LuLaRoe’s compensation plan.
 22         206.    California Corporations Code § 25401 provides that it is unlawful for
 23   any person to offer to sell or sell a security in California by means of any written
 24   or oral communication, which includes an untrue statement of a material fact or
 25   omits to state a material fact necessary in order to make the statements made, in
 26   light of the circumstances under which the statements were made, not misleading.
 27         207.    The clothing items that the Corporate Defendants sold to
 28   Consultants, including Plaintiffs, were securities.
                                                 48
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 49 of 59 Page ID #:49



  1         208.   Defendants, by engaging in the conduct described above, in
  2   connection with the purchase or sale of a security, by the use of written or oral
  3   communications made untrue statements of material facts and/or omitted to state
  4   material facts necessary in order to make the statements made, in light of the
  5   circumstances, under which they were made, accurate and not misleading. Among
  6   other things, Defendants
  7                a.   Misrepresented that if they “buy more,” they will then “sell
  8   more;”
  9                b.   Misrepresented that Defendants will honor a 100% return
 10   policy, which Defendants never intended to honor;
 11                c.   Misrepresented the retailer map to conceal just how saturated
 12   the Consultant market was;
 13                d.   Failed to disclose that the quality in the products is declining
 14   and/or being improperly stored;
 15                e.   Intentionally provided only a few popular items in each
 16   shipment so that Consultants would have to purchase more items; and
 17                f.   Intentionally omitted the 2017 income statement, and leaving a
 18   2016 income statement, which was not reflective of 2017 when business was
 19   declining.
 20         209.   To the extent any of the Defendants did not directly sell the
 21   securities, such Defendants are likewise liable because they either control the
 22   selling Defendant, are officers or directors of selling Defendant, and/or are
 23   employees that materially aided in selling Defendant’s misrepresentations/
 24   omissions. Cal. Corp. Code § 25504 provides that “[e]very person who directly or
 25   indirectly controls a person liable under 25501 [providing remedy for violation of
 26   § 25401] … every partner in a firm so liable, every principal executive officer or
 27   director of a corporation so liable, every person occupying a similar status or
 28   performing similar functions, every employee of a person so liable who materially
                                              49
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 50 of 59 Page ID #:50



  1   aids in the act or transaction constituting the violation, and every broker-dealer or
  2   agent who materially aids in the act or transaction constituting the violation, are
  3   also liable jointly and severally with and to the same extent as such person, unless
  4   the other person who is so liable had no knowledge of or reasonable grounds to
  5   believe in the existence of the facts by reason of which the liability is alleged to
  6   exist.”
  7         210.   Moreover, California Corporations Code § 25504.1 provides that
  8   “Any person who materially assists in any violation of section 25110, 25120,
  9   25130, 25133, or 25401…with intent to deceive or defraud, is jointly and severally
 10   liable with any other person liable under this chapter for such violation.” To the
 11   extent any of the Defendants did not directly sell securities, they are still
 12   alternatively liable under § 25504.1 because they materially assisted selling
 13   Defendant with misrepresentations/omissions as alleged herein, with the intent to
 14   deceive or defraud.
 15                         TWELFTH CLAIM FOR RELIEF
 16                             RICO (18 U.S.C. § 1962 (a))
 17                                Against All Defendants
 18                                (On Behalf of the Class)
 19         211.   Plaintiffs reallege and incorporate paragraphs 7, 12-32, 44-47, 50, 52,
 20   55-56, 61-66, 70-74, 80-82, 88-95, 96(e)-(l), 97-102 above. Plaintiffs do not
 21   incorporate any allegations that expressly plead or imply that (a) Defendants were
 22   operating a pyramid scheme or endless chain scheme, and (b) that Consultants’
 23   purchase of LuLaRoe product was the purchase of a security. Moreover, this claim
 24   does not incorporate any allegations that can be interpreted to allege any violation
 25   of any duty, obligation, or term or condition, imposed by any LuLaRoe
 26   Independent Consultant Program Application & Agreement, LuLaRoe’s policies
 27   and procedures, or LuLaRoe’s compensation plan.
 28         212.   Defendants and others willfully and intentionally violated and
                                                50
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 51 of 59 Page ID #:51



  1   continue to violate RICO and California law with the goal of obtaining money,
  2   directly and indirectly, through a pattern of racketeering activities in violation of
  3   the mail and wire fraud statutes, 18 U.S.C. §§ 1341 and 1343, 18 U.S.C. 1962(a).
  4         213.    Defendants engaged in activities affecting federal interstate and
  5   foreign commerce and are entities capable of holding a legal or beneficial interest
  6   in property. Defendants are “persons,” as that term is defined by 18 U.S.C.
  7   §1961(3).
  8         214.    Defendants make up the enterprise, an association of entities and
  9   individuals associated to operate a fraudulent scheme. The enterprise is not a legal
 10   entity within the meaning of “enterprise” as defined by 18 U.S.C. § 1961(4).
 11   Defendants have been members of this enterprise from at least approximately 2013
 12   and continuing until the present. Defendants are separate entities and individuals
 13   that make up the enterprise:
 14                 a.    Deanne Brady is one of the founders, architects, beneficiaries
 15   and promoters of the fraudulent enterprise. Through interstate wires and mails,
 16   Brady makes misrepresentations and omits material facts regarding working as a
 17   Consultant and/or purchases pertaining to LuLaRoe products.
 18                 b.    Mark Stidham is one of the founders, architects, beneficiaries
 19   and promoters of the fraudulent enterprise. Through interstate wires and mails,
 20   Stidham makes misrepresentations and omits material facts regarding working as a
 21   consultant and/or purchases pertaining to LuLaRoe products.
 22                 c.    Lennon Leasing, LLC is the owner of the LuLaRoe mark and
 23   promotes the fraudulent enterprise through the use of the LuLaRoe mark which are
 24   used through interstate wires and mails.
 25                 d.    LLR, Inc. is the operational arm of the enterprise that purchases
 26   clothing to then sell to Consultants.
 27                 e.    LuLaRoe, LLC oversees, among other things, the marketing of
 28   the sales of LuLaRoe products to Consultants.
                                                 51
                                     CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 52 of 59 Page ID #:52



  1         215.    From approximately January 2013 and continuing until the present,
  2   within the Central District of California and elsewhere, Defendants in association
  3   with each other knowingly, willfully, and unlawfully participated, directly and
  4   indirectly in the conduct of the affairs of the enterprise through a pattern of
  5   racketeering activity. Each defendant knowingly participated in the scheme to
  6   defraud with specific intent to deceive.
  7         216.    From at least 2013 and continuing until the present, Defendants
  8   executed a scheme to defraud through a pattern of racketeering made up of distinct
  9   acts of mail and wire fraud under 18 U.S.C. §§ 1341 and 1343. The enterprise
 10   engaged in and affected interstate and foreign trade. The enterprise transacts
 11   business through the instrumentalities of interstate commerce such as telephones,
 12   facsimile machines, the internet, email, and the United States mail and interstate
 13   commercial carrier to communicate in furtherance of the activities of the
 14   enterprise. The enterprise advertises, markets, and sells products and services
 15   throughout the United States. The operation of the enterprise continued over
 16   several years, including activities in every state, and has affected and damaged,
 17   and continues to affect and damage, commercial activity.
 18         217.    To further the goals of the enterprise, which were to (1) earn money
 19   through fraudulent means, (2) entice Consultants to continue purchasing products
 20   from LuLaRoe; and (3) reap large profits for themselves based on false
 21   representations, Defendants engaged in various forms of illegal activity, including,
 22   but not limited to mail fraud and wire fraud.
 23         218.    The pattern of racketeering activity alleged is distinct from the
 24   enterprise. Each act of racketeering activity is distinct from the enterprise in that
 25   each is a separate offense committed by an entity or individual while the enterprise
 26   is an association of entities and individuals. The enterprise has an ongoing
 27   structure and/or organization supported by personnel and/or associates with
 28   continuing functions or duties.
                                                 52
                                  CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 53 of 59 Page ID #:53



  1         219.     The racketeering acts set out above and below, and others, all had the
  2   same pattern and similar purpose of defrauding and/or injuring Plaintiffs and the
  3   class for the benefit of the enterprise and its members. Each racketeering act was
  4   related, had a similar purpose, involved the same or similar participants and
  5   methods of commission and had similar results affecting Plaintiffs and the class.
  6   The racketeering acts of mail and wire fraud were also related to each other in that
  7   they were part of the enterprise goal to fraudulently induce Plaintiffs to purchase
  8   product.
  9         220.     Defendants’ wrongful conduct has been and remains part of the
 10   enterprise’s way of doing business and constitutes a continuing threat to the
 11   property of Plaintiffs and the class. Without the repeated acts of mail and wire
 12   fraud, the enterprise’s fraudulent scheme would not have succeeded.
 13         221.     Revenue gained from the pattern of racketeering activity, which
 14   constitutes a significant portion of the total income of Defendants, was reinvested
 15   in the operations of the enterprise for the following purposes: (a) to expand the
 16   enterprise through additional false and misleading advertising and promotional
 17   materials aimed at having Consultants continue to purchase additional product and
 18   facilitate the execution of the illegal scheme.
 19         222.     Plaintiffs were injured by the reinvestment of the racketeering
 20   income into the enterprise because, among other things, they continued purchasing
 21   more product and the market became saturated with LuLaRoe product and
 22   consultants.
 23         223.     In connection with promoting and executing their illegal scheme,
 24   members of the enterprise knowingly and recklessly placed and caused to be
 25   placed in the United States mail or by interstate commercial carrier, or took or
 26   received therefrom, matters or things to be sent to or delivered by the United States
 27   mail or by interstate commercial carrier comprising, among other things product,
 28   invoices, letters, promotional materials, brochures, products and checks to
                                                 53
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 54 of 59 Page ID #:54



  1   Plaintiffs and the class and received communications between and among
  2   themselves through the United States mail, in all fifty states and the District of
  3   Columbia. It was reasonably foreseeable that these mailings or receipts would take
  4   place in furtherance of the fraudulent scheme.
  5         224.      In connection with promoting and executing their illegal scheme,
  6   members of the enterprise engaged in wire fraud, in violation of 18 U.S.C. § 1343,
  7   by, among other things, knowingly and recklessly transmitting or causing to be
  8   transmitted with wire communications, in interstate and foreign trade, materials
  9   promoting the fraudulent scheme and fraudulent seller assisted marketing plan on,
 10   among other things, internet web sites, email, telephone, and text messages,
 11   including promotional materials, product information, and invoices. Defendants
 12   maintain websites on the internet promoting LuLaRoe products where inducements
 13   to continue working as a consultant are made. Defendants also maintain and host
 14   online hosting promotional videos making material misrepresentations and
 15   omissions of material fact regarding the fraudulent scheme. Defendants sent and
 16   received these interstate wire communications to and from all fifty states and the
 17   District of Columbia.
 18         225.      Each Defendant has promoted the enterprise. Each use of the mail or
 19   wire by Defendants done in furtherance of the LuLaRoe Pyramid is an act of
 20   racketeering.
 21         226.      Defendants’ representations and omissions were the proximate cause
 22   of Plaintiffs and the class joining the fraudulent scheme and also purchasing
 23   product. Defendants’ representations and omissions were also the proximate cause
 24   of Plaintiffs and the class being unable to sell their product.
 25         227.      To the extent proof of reliance is legally required, in engaging in the
 26   aforementioned wire and mail fraud, Defendants knew that Plaintiffs and the class
 27   would reasonably rely on their representations and omissions which would cause
 28   the plaintiffs and the class to become consultants and purchase products.
                                                  54
                                    CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 55 of 59 Page ID #:55



  1         228.    Defendants knew that the misrepresentations and omissions
  2   described herein in promoting and executing the fraudulent scheme were material.
  3         229.    Had Plaintiffs and the class known the truth behind Defendants’
  4   misrepresentations and omissions, they would not have purchased and would not
  5   have continued to purchase LuLaRoe product. Moreover, had Defendants not
  6   made the misrepresentations and omissions, Plaintiffs would not have lost money
  7   on the purchase of LuLaRoe product.
  8         230.    Defendants’ acts of mail and wire fraud were a proximate cause of
  9   the injuries that Plaintiffs and the class suffered. Because of Defendants’ pattern of
 10   unlawful conduct, Plaintiffs and the Class lost hundreds of millions (if not billions)
 11   of dollars.
 12         231.    Under 18 U.S.C. § 1964, Plaintiffs and the class are entitled to treble
 13   their damages, plus interest, costs and attorney’s fees.
 14                        THIRTEENTH CLAIM FOR RELIEF
 15                              RICO (18 U.S.C. § 1962 (c))
 16                                Against All Defendants
 17                                (On Behalf of the Class)
 18         232.    Plaintiffs reallege and incorporate paragraphs 7, 12-32, 44-47, 50, 52,
 19   55-56, 61-66, 70-74, 80-82, 88-95, 96(e)-(l), 97-102, 211-231 above. Plaintiffs do
 20   not incorporate any allegations that expressly plead or imply that (a) Defendants
 21   were operating a pyramid scheme or endless chain scheme, and (b) that
 22   Consultants’ purchase of LuLaRoe product was the purchase of a security.
 23   Moreover, this claim does not incorporate any allegations that can be interpreted to
 24   allege any violation of any duty, obligation, or term or condition, imposed by any
 25   LuLaRoe Independent Consultant Program Application & Agreement, LuLaRoe’s
 26   policies and procedures, or LuLaRoe’s compensation plan.
 27         233.    Defendants are associated with the enterprise. In violation of 18
 28   U.S.C. § 1962(c), Defendants conducted and/or participated in the conduct of the
                                                 55
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 56 of 59 Page ID #:56



  1   affairs of the enterprise, including participation in activities in furtherance of the
  2   fraudulent scheme, through the pattern of racketeering activity earlier alleged.
  3         234.    As a direct and proximate result of Defendants’ violation of 18
  4   U.S.C. § 1962(c), Plaintiffs were induced to, and did, become consultants and
  5   purchased billions of dollars of the LuLaRoe products. Moreover, as a direct and
  6   proximate result of Defendants’ violation of 18 U.S.C. § 1962(c), Plaintiffs lost
  7   money on their purchase of product. Plaintiffs were injured by Defendants’
  8   unlawful conduct. The funds used to buy LuLaRoe products constitute property of
  9   Plaintiffs and the class within the meaning of 18 U.S.C. § 1964(c).
 10         235.    Under 18 U.S.C. § 1964(c), Plaintiffs and the class are entitled to
 11   treble their damages, plus interest, costs and attorney’s fees.
 12                        FOURTEENTH CLAIM FOR RELIEF
 13                              RICO (18 U.S.C. § 1962 (d))
 14                                 Against All Defendants
 15                                (On Behalf of the Class)
 16         236.    Plaintiffs reallege and incorporate paragraphs 7, 12-32, 44-47, 50, 52,
 17   55-56, 61-66, 70-74, 80-82, 88-95, 96(e)-(l), 97-102, 211-235 above. Plaintiffs do
 18   not incorporate any allegations that expressly plead or imply that (a) Defendants
 19   were operating a pyramid scheme or endless chain scheme, and (b) that
 20   Consultants’ purchase of LuLaRoe product was the purchase of a security.
 21   Moreover, this claim does not incorporate any allegations that can be interpreted to
 22   allege any violation of any duty, obligation, or term or condition, imposed by any
 23   LuLaRoe Independent Consultant Program Application & Agreement, LuLaRoe’s
 24   policies and procedures, or LuLaRoe’s compensation plan.
 25         237.    Defendants agreed to work together in a symbiotic relationship to
 26   carry on the illegal scheme. Under that agreement, Defendants and others
 27   conspired to violate 18 U.S.C. § 1962(a) and (c), in violation of 18 U.S.C. §
 28   1962(d).
                                                 56
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 57 of 59 Page ID #:57



  1          238.   As a direct and proximate result of Defendants’ violation of 18
  2   U.S.C. § 1962(d), Plaintiffs were injured by Defendants’ unlawful conduct.
  3          239.   Under 18 U.S.C. § 1964(c), Plaintiffs and the class are entitled to
  4   treble their damages, plus interest, costs and attorney’s fees.
  5                                PRAYER FOR RELIEF
  6          The named Plaintiffs and the Plaintiff class request the following relief:
  7                 a.    Certification of the class;
  8                 b.    A jury trial and judgment against Defendants;
  9                 c.    Rescission of the agreements upon which the scheme is based,
 10   and recovery of all consideration paid pursuant to the scheme, less any amounts
 11   paid or consideration provided to the participant pursuant to the scheme;
 12                 d.    Damages for the financial losses incurred by Plaintiffs and by
 13   the class and subclasses because of the Defendants’ conduct and for injury to their
 14   business and property;
 15                 e.    Restitution and disgorgement of monies;
 16                 f.    Temporary     and    permanent     injunctive   relief   enjoining
 17   Defendants from promoting a seller assisted marketing plan in violation of Civil
 18   Code §§ 1812.200, et seq and from continuing to make misrepresentations and
 19   omit material facts;
 20                 g.    Exemplary damages pursuant to Civil Code § 1812.218.
 21                 h.    The cost of suit including reasonable attorneys’ fees under
 22   California Code of Civil Procedure § 1021.5, Civil Code §1689.2, Civil code
 23   1812.218, 18 U.S.C. § 1964(c) and otherwise by law.
 24                 i.    For damages in an amount yet to be ascertained as allowed by
 25   law;
 26                 j.    Treble damages under 18 U.S.C. § 1964(c); and
 27                 k.    For such other damages, relief and pre- and post-judgment
 28   interest as the Court may deem just and proper.
                                                 57
                                   CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 58 of 59 Page ID #:58



  1   Dated: March 8, 2019               FOLEY BEZEK BEHLE & CURTIS, LLP
  2

  3                                      By: /s/ Kevin D. Gamarnik
  4                                        KEVIN D. GAMARNIK
                                           AARON L. ARNDT
  5                                        JORDAN A. LIEBMAN
  6                                        Attorneys for Plaintiffs

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                           58
                               CLASS ACTION COMPLAINT
Case 5:19-cv-00433-AB-SHK Document 1 Filed 03/08/19 Page 59 of 59 Page ID #:59



  1

  2                            DEMAND FOR JURY TRIAL
  3         Plaintiffs demand a jury trial as provided by Rule 38(a) of the Federal Rules
  4   of Civil Procedure.
  5

  6   Dated: March 8, 2019                   FOLEY BEZEK BEHLE & CURTIS, LLP
  7

  8                                          By: /s/ Kevin D. Gamarnik
  9                                            KEVIN D. GAMARNIK
                                               AARON L. ARNDT
 10                                            JORDAN A. LIEBMAN
 11                                            Attorneys for Plaintiffs

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                59
                                  CLASS ACTION COMPLAINT
